 



Exhibit 10.1

     
 
  Store No. «Store_»
 
  «Site_Address»
 
  «City», «ST» «Zip_Code»

LEASE AGREEMENT
Between
«BuyerLandlord»,
«Corp_Info»
as Landlord,
and
SSP PARTNERS,
a Texas general partnership,
as Tenant,

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE   ARTICLE I. AGREEMENT TO LEASE     1  
 
               
 
  1.1   Demise     1  
 
               
 
  1.2   Condition     1  
 
               
 
  1.3   Quiet Enjoyment     2  
 
                ARTICLE II. TERM     2  
 
               
 
  2.1   Term     2  
 
               
 
  2.2   Rental Commencement Date     2  
 
               
 
  2.3   Effective Date     2  
 
               
 
  2.4   Option to Renew     2  
 
               
 
  2.5   Termination     3  
 
                ARTICLE III. RENT     3  
 
               
 
  3.1   Base Rent     3  
 
               
 
  3.2   Annual Rent Increases     3  
 
               
 
  3.3   Additional Rent; Rent Defined     6  
 
               
 
  3.4   Payment of Rent     7  
 
               
 
  3.5   Past Due Rent     7  
 
               
 
  3.6   No Diminution or Abatement of Rent     6  
 
                ARTICLE IV. USE AND OPERATION OF PREMISES     6  
 
               
 
  4.1   Permitted Use     6  
 
               
 
  4.2   Reserved     7  
 
               
 
  4.3   Compliance With Laws     7  
 
               
 
  4.4   Compliance With Restrictions, Etc     8  
 
               
 
  4.5   Hazardous Materials and Sewage     8  
 
               

i



--------------------------------------------------------------------------------



 



                              PAGE  
 
               
 
  4.6   Resolution of Environmental Matters at Expiration or Termination of
Tenancy     13  
 
               
 
  4.7   Right to Contest     14  
 
               
 
  4.8   Sewage     14  
 
               
 
  4.9   Survival     14  
 
                ARTICLE V. TAXES AND ASSESSMENTS     14  
 
               
 
  5.1   Real Estate Taxes and Assessments     14  
 
                ARTICLE VI. UTILITIES     17  
 
                ARTICLE VII. RESERVED     17  
 
                ARTICLE VIII. INSURANCE     17  
 
               
 
  8.1   Insurance by Tenant     17  
 
               
 
  8.2   Carriers and Features     18  
 
               
 
  8.3   Failure to Procure Insurance     19  
 
               
 
  8.4   Self Insurance     19  
 
                ARTICLE IX. ADDITIONS, ALTERATIONS AND REMOVALS     19  
 
               
 
  9.1   Prohibition     19  
 
               
 
  9.2   Permitted Renovations     20  
 
                ARTICLE X. MAINTENANCE AND REPAIRS     21  
 
               
 
  10.1   Repairs by Tenant     21  
 
               
 
  10.2   Landlord’s Obligation     21  
 
                ARTICLE XI. DAMAGE OR DESTRUCTION     21  
 
               
 
  11.1   Restoration and Repair     21  
 
               
 
  11.2   Escrow of Insurance Proceeds     22  
 
               
 
  11.3   Uninsured Losses     22  
 
                ARTICLE XII. CONDEMNATION     22  
 
               
 
  12.1   Complete Taking     22  

ii



--------------------------------------------------------------------------------



 



                              PAGE  
 
               
 
  12.2   Partial Taking     23  
 
               
 
  12.3   Award     23  
 
               
 
  12.4   Disputes     23  
 
                ARTICLE XIII. LANDLORD’S RIGHT TO INSPECT     23  
 
                ARTICLE XIV. ASSIGNMENT AND SUBLETTING BY TENANT     24  
 
                ARTICLE XV. LANDLORD’S INTEREST NOT SUBJECT TO LIENS     24  
 
               
 
  15.1   Liens, Generally     24  
 
               
 
  15.2   Mechanics Liens     25  
 
               
 
  15.3   Contest of Liens     26  
 
               
 
  15.4   Notices of Commencement of Construction     26  
 
                ARTICLE XVI. SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE    
26  
 
               
 
  16.1   Subordination     26  
 
               
 
  16.2   Attornment     27  
 
               
 
  16.3   Rights of Mortgagees and Assignees     27  
 
                ARTICLE XVII. END OF TERM     28  
 
               
 
  17.1   Surrender of Premises     28  
 
               
 
  17.2   Holding Over     28  
 
               
 
  17.3   Reserved     28  
 
                ARTICLE XVIII. LIABILITY OF LANDLORD; INDEMNIFICATION     28  
 
               
 
  18.1   Liability of Landlord     28  
 
               
 
  18.2   Indemnification of Landlord     29  
 
               
 
  18.3   Notice of Claim or Suit/Notice of Environmental Matters     29  
 
               
 
  18.4   Limitation on Liability of Landlord     29  
 
                ARTICLE XIX. DEFAULT     29  
 
               
 
  19.1   Events of Default     29  
 
               

iii



--------------------------------------------------------------------------------



 



                              PAGE  
 
               
 
  19.2   Remedies on Default     32  
 
               
 
  19.3   Landlord May Cure Tenant Defaults     33  
 
               
 
  19.4   Waiver of Landlord’s Lien     33  
 
               
 
  19.5   Rights Cumulative     34  
 
                ARTICLE XX. NOTICES     34  
 
                ARTICLE XXI. MISCELLANEOUS     34  
 
               
 
  21.1   “Triple Net” Lease     34  
 
               
 
  21.2   Estoppel Certificates     35  
 
               
 
  21.3   Brokerage     35  
 
               
 
  21.4   No Partnership or Joint Venture     35  
 
               
 
  21.5   Entire Agreement     36  
 
               
 
  21.6   Waiver     36  
 
               
 
  21.7   Time     36  
 
               
 
  21.8   Costs and Attorneys’ Fees     36  
 
               
 
  21.9   Financial Data     36  
 
               
 
  21.10   Captions and Headings     37  
 
               
 
  21.11   Severability     37  
 
               
 
  21.12   Successors and Assigns     37  
 
               
 
  21.13   Applicable Law     37  
 
               
 
  21.14   Recordation of Memorandum of Lease     37  
 
               
 
  21.15   Waiver of Jury Trial     37  
 
               
 
  21.16   Counterparts     37  
 
               
 
  21.17   Not a Security Arrangement     37  
 
               
 
  21.18   Maintenance Records and Contracts     37  
 
               
 
  21.19   Tenant’s Personal Property     37  
 
               

iv



--------------------------------------------------------------------------------



 



                              PAGE  
 
               
 
  21.20   Landlord’s Cooperation     38  
 
               
 
  21.21   Reserved     38  
 
               
 
  21.22   Guaranty     38  

v



--------------------------------------------------------------------------------



 



         
Exhibit A
  —   Legal Description            
Exhibit B
  —   Tenant Estoppel Certificate            
Exhibit C
  —   Memorandum of Lease            
Exhibit D
  —   Other Leases — List of Other Properties            
Schedule 1
  —   Financial Data

vi



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     THIS LEASE AND AGREEMENT (the “Lease”) is made and entered into effective
as of the ___ day of December, 2005 by and between , , (the “Landlord”), and SSP
PARTNERS, a Texas general partnership (the “Tenant”).
W I T N E S S E T H:
     WHEREAS, Tenant or Tenant’s affiliate is the owner of fee simple title to
certain real property located in the City of , County of , State of and
described in Exhibit A attached hereto (the “Land”) upon which a building has
been constructed, together with related site improvements including: (i) the
Storage Tank System as defined in Section 4.5 of this Lease, (ii) canopies on
the pump islands, and (iii) the car wash, if any, located in, on or under the
Land (collectively, the “Improvements”) (the Land and the Improvements, together
with all licenses, rights, privileges and easements appurtenant thereto shall be
collectively referred to herein as the “Premises”);
     WHEREAS, simultaneously with the date of this Lease Tenant or Tenant’s
affiliate has conveyed the Premises to Landlord together with certain other
properties owned by Tenant or Tenant’s affiliates; and
     WHEREAS, Tenant desires to lease back from Landlord, and Landlord has
agreed to lease back to Tenant, all of the Premises upon the terms and
conditions as more particularly hereinafter provided and described;
     NOW, THEREFORE, for and in consideration of the premises hereof, the sums
of money to be paid hereunder, and the mutual and reciprocal obligations
undertaken herein, the parties hereto do hereby covenant, stipulate and agree as
follows:
ARTICLE I.
AGREEMENT TO LEASE
     1.1 Demise. Landlord does hereby demise, let and lease unto Tenant, and
Tenant does hereby hire, lease and take as Tenant from Landlord the entire
Premises upon those terms and conditions hereinafter set forth.
     1.2 Condition. Tenant acknowledges and agrees that the Premises is and
shall be leased by Landlord to Tenant in its present “as is” condition, and that
Landlord makes absolutely no representations or warranties whatsoever with
respect to the Premises or the condition thereof. Tenant acknowledges that
Landlord has not investigated and does not warrant or represent to Tenant that
the Premises are fit for the purposes intended by Tenant or for any other
purpose or purposes whatsoever, and Tenant acknowledges that the Premises are to
be leased to Tenant in their existing condition, i.e., “as-is”, on and as of the
Effective Date. Tenant acknowledges that Tenant shall be solely responsible for
any and all actions, repairs, permits, approvals and costs required for the
rehabilitation, renovation, use, occupancy and operation of the Premises in
accordance with applicable governmental requirements, including, without
limitation, all governmental charges and fees, if any, which may be due or
payable to applicable authorities. Tenant agrees that, by leasing the Premises,
Tenant warrants and represents that Tenant has

1



--------------------------------------------------------------------------------



 



examined and approved all things concerning the Premises which Tenant deems
material to Tenant’s leasing and use of the Premises. Tenant further
acknowledges and agrees that (a) neither Landlord nor any agent of Landlord has
made any representation or warranty, express or implied, concerning the Premises
or which have induced Tenant to execute this Lease except as contained in this
Lease, and (b) any other representations and warranties are expressly disclaimed
by Landlord.
     1.3 Quiet Enjoyment. Landlord covenants and agrees that so long as Tenant
shall timely pay all rents due to Landlord from Tenant hereunder and keep,
observe and perform all covenants, promises and agreements on Tenant’s part to
be kept, observed and performed hereunder, Tenant shall and may peacefully and
quietly have, hold and occupy the Premises free of any interference from
Landlord; subject, however, and nevertheless to the terms, provisions and
conditions of this Lease.
ARTICLE II.
TERM
     2.1 Term. The initial term of this Lease (the “Initial Term”) shall, unless
sooner terminated as elsewhere provided in this Lease, commence on the Effective
Date and shall terminate and expire at 11:59 p.m. on the date immediately
preceding the twentieth (20th) anniversary of the Effective Date. The Initial
Term, together with any properly exercised Option Period (defined in Section 2.4
below) shall be collectively referred to herein as the “Term”.
     2.2 Rental Commencement Date. For the purposes of this Lease, the “Rental
Commencement Date” shall be the Effective Date hereof.
     2.3 Effective Date. For the purposes of this Lease, the “Effective Date”
shall be the date set forth in the first paragraph of this Lease.
     2.4 Option to Renew.2.5 Tenant shall have and is hereby granted five
(5) options (individually an “Option”) to extend this Lease beyond the Initial
Term for an additional period of five (5) years each (individually an “Option
Period”), upon the same terms, covenants, conditions and rental as set forth
herein. Tenant may exercise each such Option successively by giving written
notice to Landlord not less than six (6) months prior to the expiration of the
Initial Term of this Lease or expiration of the then current Option Period, as
applicable (the “Option Notice”). Notwithstanding the foregoing, Tenant shall
not be entitled to extend the Term of this Lease if, at the time of exercise of
an Option, an Event of Default has occurred and is continuing. If Tenant does
not elect to extend, or shall not be entitled pursuant to the preceding sentence
to extend the Term of this Lease for an additional Option Period, all remaining
rights of renewal shall automatically expire.
     Notwithstanding anything else contained herein, if Tenant exercises an
Option hereunder and if the Base Rent for such Option Period (pursuant to the
calculation called for in Section 3.2(f) hereof), (i) is less than the Base Rent
that would be arrived at if the Base Rent was increased pursuant to
Section 3.2(e), then Landlord may reject said Option Notice by delivering a
written notice of rejection to Tenant (the “Rejection Notice”), and (ii) if the
Base Rent for such Option Period (pursuant to the calculation called for in
Section 3.2(f) hereof), is more than the

2



--------------------------------------------------------------------------------



 



Base Rent that would be arrived at if the Base Rent was increased pursuant to
Section 3.2(e), the Tenant may withdraw its Option Notice by delivering written
notice of withdrawal of the Option Notice within thirty (30) days of
determination of amount of Base Rent under Section 3.2(f). Should Landlord
deliver a Rejection Notice to Tenant or should Tenant withdraw its Option Notice
as provided for above, Tenant’s Option Notice shall be void and of no effect and
the Lease shall expire and terminate at the end of the then current Option Term.
However, Tenant may, at its option, extend the Term for the applicable Option
Period after receipt of Landlord’s Rejection Notice, by delivering within thirty
(30) days of receipt of Landlord’s Rejection Notice a second Option Notice (the
“Second Option Notice”) stating that Tenant desires to extend the Term for the
Option Period and Tenant agrees to pay Base Rent equal to Base Rent obtained by
the application of the formula set forth in Section 3.2(e) hereof. Tenant shall
have no obligation hereunder to deliver a Second Option Notice or to so extend
the Lease under the terms required in a Second Option Notice. Should Tenant
timely deliver to Landlord a Second Option Notice which complies with the
requirements of this Section, the Term of the Lease shall be extended for the
applicable Option Period at the Base Rent called for in the Second Option
Notice.
     2.5 Termination. Notwithstanding any present or future law to the contrary,
this Lease shall not be terminated by Tenant for any failure of Landlord to
perform pursuant to the terms and conditions of this Lease or otherwise for any
reason except as expressly provided herein.
ARTICLE III.
RENT
     3.1 Base Rent. Beginning on the Rental Commencement Date, and subject to
proration as set forth below, Tenant shall pay annual base rent for the Premises
for the first Lease Year in equal monthly installments of (“Base Rent”),
together with any sales and use taxes thereon, if any are ever imposed in the
State where the Premises is located. Such Base Rent shall be paid in advance, on
the first (1st) day of each calendar month commencing on the first (1st) day of
the calendar month immediately following the Rental Commencement Date, it being
agreed that Base Rent payable with respect to the period between the Rental
Commencement Date and the first day of the following calendar month shall be due
at the time that the first payment of Base Rent is due.
     For the purposes of this Lease, the term “Lease Year” shall mean and be
defined as each twelve month period commencing on the first day of the calendar
month immediately following the Rental Commencement Date; provided, however,
that the first Lease Year shall include the period from the Rental Commencement
Date to the first day of the next following calendar month after the Rental
Commencement Date. Base Rent shall be proportionately prorated for any extended
or partial Lease Year (i.e., the first Lease Year and/or the final Lease Year).
     3.2 Annual Rent Increases. The capitalized terms used herein are defined
below. Base Rent shall be increased each Lease Year during the Term of the
Lease, as more particularly set forth below.
               (a)«Alternate_1»«Alternate_2»

3



--------------------------------------------------------------------------------



 



               (b)«Alternate_3»«Alternate_4»
               (c) On each of the tenth through nineteenth Adjustment Dates,
Base Rent shall increase by the percentage increase in the CPI, subject to the
Increase Cap set forth below. The increases in Base Rent will be calculated as
follows: (i) subtract one point zero (1.0) from a fraction, the numerator of
which shall be the Variable Index, and the denominator of which shall be the
Base Index; and then (ii) multiply the result obtained in subpart (i) above by
the Base Rent for the Lease Year immediately prior to the Adjustment Date.
Notwithstanding the foregoing, in no event shall the increase in Base Rent on
the eleventh through nineteenth Adjustment Dates exceed one and one half percent
(1.5%) (the “Increase Cap”), and in no event shall the new Base Rent be less
than the Base Rent for the Lease Year prior to the Adjustment Date.
               (d) INTENTIONALLY OMITTED.
               (e) At the beginning of the 1st Option Period exercised by Tenant
hereunder, Base Rent shall be initially set to the Base Rent which would be
arrived at by increasing the Base Rent for the Lease Year prior to the
applicable Option Period by the percentage increase in the CPI, using the same
formula set forth in subsection 3.2(c) above and subject to the Increase Cap.
               (f) At the beginning of each remaining Option Period, if any,
exercised by Tenant hereunder, Base Rent shall be initially set the Fair Market
Rental Value of the Premises as of the date of the commencement of the Option
Period.
               (g) After the resetting of the Base Rent for the beginning of
each Option Period as provided for in subsection 3.2(e) or 3.2(f) above, Base
Rent shall increase each Lease Year on each Adjustment Date in the applicable
Option Period by the percentage increase in the CPI, using the same formula set
forth in subsection 3.2(c) above and subject to the Increase Cap.
               (h) Landlord’s delay or the failure of Landlord, beyond
commencement of any Adjustment Date in computing or billing for these
adjustments will not impair the continuing obligation of Tenant to pay any and
all Base Rent or other Rent due hereunder including any increased Base Rent when
billed.
               (i) In applying the foregoing formula for Base Rent adjustments,
the following terms shall have the following meaning:
                    (1) “Adjustment Date” shall mean, as the case may require,
the first (1st) day of the second Lease Year, and the first day of each
succeeding Lease Year during the Term, including any Option Periods.
                    (2) “Base Index” for the first Adjustment Date shall mean
the CPI for the month which is two months prior to the Rent Commencement Date.
Thereafter, the Base Index shall mean the CPI for the month which is two months
prior to the prior Adjustment Date.

4



--------------------------------------------------------------------------------



 



By way of example, for the first Adjustment Date, the Base Index will be the CPI
for the month which is two months prior to the Rent Commencement Date, for the
second Adjustment Date, the Base Index will be the CPI for the month which is
two months prior to the first Adjustment Date, for the third Adjustment Date the
Base Index will be the CPI for the month which is two months prior to the second
Adjustment Date, etc.
                    (3) “CPI” shall mean the Consumer Price Index for All Urban
Consumers, All Items, U.S.A. Area, 1982-1984 = 100, as published by the Bureau
of Labor Statistics, United States Department of Labor (U.S. City Average). If
such index is discontinued, CPI shall then mean the most nearly comparable index
published by the Bureau of Labor Statistics or other official agency of the
United States Government as determined by Landlord.
                    (4) “Fair Market Rental Value” shall mean the market rent
for the Premises as determined as follows: Landlord and Tenant shall each
appoint an independent appraiser who is a designated member (MAI) in good
standing with the Appraisal Institute, having at least ten (10) years experience
in appraising properties similar to the Premises. Each appraiser is encouraged
to share market data information with each other. Each appraiser shall prepare
and submit a written appraisal of the Fair Market Value of the Premises within
sixty (60) days after either party so requests. The Fair Market Value shall be
calculated as of the date of said request. If the difference, if any, between
the highest appraisal submitted and the lowest appraisal submitted is an amount
less than or equal to ten percent (10%) of the amount of the lesser appraisal,
the appraised Fair Market Value of the Premises shall be deemed to be equal to
the numerical average of the amounts of the two (2) appraisals submitted. If the
difference between the two (2) appraisals submitted is an amount greater than
ten percent (10%) of the amount of the lesser appraisal, then the two appraisers
shall appoint a third appraiser within thirty (30) days after the two appraisers
have submitted their reports. The third appraiser shall prepare and submit a
written appraisal of the Premises within forty (40) days after such appraiser’s
appointment. If a third appraiser is required to be submitted, the appraised
Fair Market Value of the Premises shall be deemed to be equal to the numerical
average of the two (2) appraisals that have the closest value. If the two
appraisers are unable to agree to the appointment of the third appraiser, then
either party may request such appointment by a presiding district court judge
for County, . Such appointed third appraiser shall meet the same qualifications
set forth herein. Landlord and the Tenant shall each pay the costs and expenses
for their respective appraisers, and, if a third appraiser is necessary,
Landlord and Tenant shall share equally the expense of the third appraiser.
Landlord and Tenant each agree to cooperate with the appraisers and provide the
appraisers with such information as the appraisers may request.
               (a) “Variable Index” shall mean the CPI for the month which is
two months prior to the current Adjustment Date. By way of example, for the
first Adjustment Date the Variable Index will be the CPI for the month which is
two months prior to the first Adjustment Date, and for the second Adjustment
Date the Variable Index will be the CPI for the month which is two months prior
to the second Adjustment Date, for the third Adjustment Date the Variable Index
will be the CPI for the month which is two months prior to the third Adjustment
Date, etc.

5



--------------------------------------------------------------------------------



 



     3.3 Additional Rent; Rent Defined. If Landlord shall make any expenditure
for which Tenant is responsible or liable under this Lease, or if Tenant shall
become obligated to Landlord under this Lease for any sum other than Base Rent
or as hereinabove provided, the amount thereof shall be deemed to constitute
additional rent (“Additional Rent”) and shall be due and payable by Tenant to
Landlord, together with all applicable sales taxes thereon, if any,
simultaneously with the next succeeding monthly installment of Base Rent or at
such other time as may be expressly provided in this Lease for the payment of
the same.
     For the purpose of this Lease, the term “Rent” shall mean and be defined as
all Base Rent and Additional Rent due from Tenant to Landlord hereunder.
     3.4 Payment of Rent. Each of the foregoing amounts of Rent and other sums
shall be paid to Landlord without demand and without deduction, set-off, claim
or counterclaim of any nature whatsoever which Tenant may have or allege to have
against Landlord, and all such payments shall, upon receipt by Landlord, be and
remain the sole and absolute property of Landlord. All such Rent and other sums
shall be paid to Landlord in legal tender of the United States at the address to
which notices to Landlord are to be given or to such other party or to such
other address as Landlord may designate from time to time by written notice to
Tenant. If Landlord shall at any time accept any such Rent or other sums after
the same shall become due and payable, such acceptance shall not excuse a delay
upon subsequent occasions, or constitute or be construed as a waiver of any of
Landlord’s rights hereunder. At the request of Landlord, Tenant shall pay Base
Rent and any Additional Rent hereunder by electronic funds transfer or by wire,
provided Landlord provides to Tenant appropriate wire instructions or electronic
transfer instructions.
     3.5 Past Due Rent. If Tenant fails to make any payment of Rent or any other
sums or amounts to be paid by Tenant within five (5) days of the date such
payment is due and payable, Tenant shall pay to Landlord an administrative late
charge of two and one-half percent (2.5%) of the amount of such payment. In
addition, any past due payment of Rent shall bear interest from the date such
payment became due to the date of payment thereof by Tenant at a rate which is
equal to the lesser of (i) twelve percent (12%) per annum, or (ii) the maximum
interest rate then allowable under the laws of the State in which the Premises
are located. Such late charge and interest shall constitute Additional Rent and
shall be due and payable with the next installment of Rent due hereunder.
     3.6 No Diminution or Abatement of Rent. No abatement, diminution or
reduction (i) of Rent, charges or other compensation, or (ii) of Tenant’s other
obligations hereunder shall be allowed to Tenant or any person claiming under
Tenant, under any circumstances or for any reason whatsoever, except as
expressly provided otherwise herein.
ARTICLE IV.
USE AND OPERATION OF PREMISES
     4.1 Permitted Use. Tenant covenants that it shall, throughout the Term of
this Lease, use and occupy the Premises only for lawful purposes which do not
conflict with covenants, restrictions or other matters of record affecting title
to the Premises; notwithstanding the foregoing provision, however, the following
uses shall be prohibited on the Premises:

6



--------------------------------------------------------------------------------



 



               (a) Any obnoxious odor, noise or sound which can be heard or
smelled outside of the Building, provided that any usual paging system shall be
allowed and further provided that typical restaurant odors shall not be deemed
prohibited hereby if such restaurant facilities have been properly constructed
and maintained so as not to pollute.
               (b) Any operation primarily used as a warehouse operation and any
assembling, manufacturing, distilling, refining, smelting, agricultural or
mining operation.
               (c) Any mobile home, trailer court, labor camp, junk yard or
stock yard (except that this provision shall not prohibit the temporary use of
construction trailers during periods of construction, reconstruction or
maintenance).
               (d) Any dumping, disposing, incineration or reduction of garbage
(exclusive of garbage compactors located in the rear of any Building).
               (e) Any fire sale, bankruptcy sale (unless pursuant to a court
order) or auction house operation.
               (f) A facility whose primary business is auto or truck repair.
               (g) Any establishment which has as its principal business the
selling or exhibiting of pornographic materials, including, without limitation
any adult book or film store and any adult entertainment nightclub.
               (h) Any so called “head shop” engaged primarily in the sale of
rolling paper and other drug paraphernalia.
     4.2 Reserved.
     4.3 Compliance With Laws. Tenant shall at all times keep and maintain the
Premises in compliance with all applicable laws, ordinances, statutes, rules,
regulations, orders, directions and requirements of all federal, state, county
and municipal governments and of all other governmental agencies or authorities
having or claiming jurisdiction over the Premises or the business activities
conducted thereon or therein and of all of their respective departments,
bureaus, agencies or officers, and of any insurance underwriting board or
insurance inspection bureau having or claiming such jurisdiction or any other
body exercising similar functions and of all insurance companies from time to
time selected by Tenant to write policies of insurance covering the Premises and
any business or business activity conducted thereon or therein. However,
notwithstanding the foregoing, should there be a de minimis issue of
non-compliance with applicable law which does not have a material adverse effect
on the Premises, Tenant shall not be obligated to correct such de minimis
violation but Tenant shall have the indemnity obligations set forth in
Section 18.2 with respect to any such de minimis violation, including indemnity
against any fines or penalties imposed against the Premises as a result of such
de minimis violations, if any.
     Notwithstanding the generality of the foregoing, but subject to the proviso
set forth in the last sentence of the preceding paragraph, Tenant shall, at its
sole expense, maintain the Premises in full compliance with all applicable
federal, state or municipal laws, ordinances, rules and

7



--------------------------------------------------------------------------------



 



regulations currently in existence or hereafter enacted or rendered governing
accessibility for the disabled or handicapped, including, but not limited to,
any applicable provisions of The Architectural Barriers Act of 1968, The
Rehabilitation Act of 1973, The Americans With Disabilities Act, the
accessibility code(s), if any, of the State in which the Premises is located,
and all regulations and guidelines promulgated under any all of the foregoing,
as the same may be amended from time to time (collectively the “Accessibility
Laws”).
     4.4 Compliance With Restrictions, Etc. Tenant, at its expense, shall comply
with all restrictive covenants or other title exceptions affecting the Premises
and comply with and perform all of the obligations set forth therein to the
extent that the same are applicable to the Premises or to the extent that the
same, if not complied with or performed, would impair or prevent the continued
use, occupancy and operation of the Premises. Further, in addition to Tenant’s
payment obligations under this Lease, Tenant shall pay (i) all sums charged,
levied or assessed under any restrictive covenants, declaration, reciprocal
easement agreement or other title exceptions affecting the Premises promptly as
the same become due and shall furnish Landlord evidence of payment thereof, and
(ii) any fees, charges, fines, costs, assessments, taxes, demands, orders,
directives, or other requirements by any governmental agency asserting
jurisdiction, or under any Environmental Laws which arise from or relate to
Tenant’s use of, or Tenant’s activities at, the Premises, including, but not
limited to, Storage Tank System registration fees, any applicable fees, and any
consultant or attorneys’ fees related to or arising under any Environmental
Laws.
     4.5 Hazardous Materials and Sewage.
               (a) Definitions. The following terms shall have the following
meanings:
                    (i) “De Minimis Release” shall mean a Release which is
(i) not reportable under any governmental authority under any applicable
Environmental Laws, or (ii) not above action levels established by .
                    (ii) “Environmental Laws or Environmental Requirements”, as
used herein, shall mean all applicable federal, state, and local government laws
(including common law), rules, regulations, statutes, codes, ordinances,
directives, guidance documents, cleanup or other standards, and any other
governmental requirements or standards which pertain to, regulate, or impose
liability or standards of conduct concerning the use, storage, human exposure
to, handling, transportation, release, cleanup or disposal of Hazardous
Materials.
                    (iii) “Hazardous Materials” shall mean and be defined as any
and all toxic or hazardous substances, chemicals, materials or pollutants, of
any kind or nature, which are regulated, governed, restricted or prohibited by
any federal, state or local law, decision, statute, rule, or ordinance currently
in existence or hereafter enacted or rendered, and shall include (without
limitation), all oil, gasoline and petroleum based substances.
                    (iv) “Material Release” shall mean any Release other than a
De Minimis Release.
                    (v) “Pre-Existing Environmental Condition” means presence
of: (i) Hazardous Materials in soil, groundwater or surface water on or about
the Premises which first

8



--------------------------------------------------------------------------------



 



existed or first occurred prior to the Effective Date; or (ii) any other
environmental condition which first existed or first occurred prior to the
Effective Date.
                    (vi) “Release” shall mean any spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, or disposing into the environment any Hazardous Materials on, over,
under, from or affecting the Premises or the air, soil, water vegetation,
buildings, personal property, persons or animals thereon, whether occurring
before or during the Term of this Lease.
                    (vii) “Storage Tank System” means a complex of one or more
underground or aboveground storage tanks and their associated underground, above
ground, and/or connected piping and related fuel dispensing, pumping,
mechanical, control and detectional equipment, as more particularly located on
the Land.
               (b) Environmental Compliance. Tenant shall comply with all laws,
including Environmental Laws, relating to the use, storage, transportation,
dispensing, sale or Release of Hazardous Materials at the Premises, except for
any noncompliance of a de minimis nature or for which the result of
noncompliance would not have a material adverse effect on the Premises. Without
limiting the foregoing, Tenant shall comply with all laws, including
Environmental Laws, relating to Storage Tank Systems, their construction,
operation, maintenance, calibration and alarm systems, and promptly shall
implement any and all upgrade requirements promulgated by any government agency
having jurisdiction at the earliest possible time, but in no event, no later
than any applicable deadline announced or promulgated by the government agency.
Tenant shall not intentionally Release, and shall use commercially reasonable
efforts to prevent any employee, contractor, agent, sublessee, invitee or
licensee from Releasing, any Hazardous Materials on the Premises, into the air
or the surrounding land, surface water or ground water; provided, however, a De
Minimis Release on the Premises shall not be a violation of or a default of
Tenant under the Lease (but Tenant shall have the remediation and indemnity
obligations set forth in Section 4.5(c) and 4.5(d) below). Tenant shall provide
Landlord with copies of all reports, studies, complaints, claims, directives,
citations, demands, inquiries, notices of violation, or orders relating to
Hazardous Materials at or emanating from or to the Premises, at any time, or any
alleged non-compliance with Environmental Laws at the Premises, reasonably
promptly (and in no event later than fifteen (15) days) after such documents are
provided to or generated by Tenant. Tenant also shall notify Landlord of any
Material Release of Hazardous Materials at, on, under or from the Premises
promptly upon notification of Tenant thereof, and promptly shall abate and
remove any such Releases as required in this Article. A Material Release in and
of itself shall not be a violation of or a default under this Lease, unless such
Material Release shall result from the intentional acts of Tenant or from
Tenant’s failure to use commercially reasonable efforts to prevent any employee,
contractor, agent, lessee, invitee or licensee from Releasing, any Hazardous
Materials on the Premises, into the air or the surrounding land, surface water
or ground water; provided, however, Tenant’s failure to respond or take action
after a Material Release as otherwise required in this Lease shall be a default
hereunder. Any fuel spills immediately shall be removed and cleaned up using
absorbent or other appropriate materials. Water shall not be used to clean
gasoline or diesel from the surfaces of the Premises, other than for routine
power washing and any water used by the fire department in response to a fire.
All reporting, investigation and/or remediation requirements

9



--------------------------------------------------------------------------------



 



under any Environmental Law with respect to any and all Releases of Hazardous
Materials at, on, from or near the Premises are the responsibility of Tenant.
               (c) Tenant’s Responsibility for Hazardous Materials. Hazardous
Materials at the Premises shall be the responsibility of Tenant and Tenant shall
be liable for and responsible for such Hazardous Materials, including without
limitation, at Tenant’s sole cost (i) any Pre-Existing Environmental Condition
(provided, however, that Tenant represents that based on the environmental
information in Tenant’s files, there are no known Pre-Existing Environmental
Conditions on the date of this Lease, and based on such information, the
possibility of such a Pre-Existing Environmental Condition is remote);
(ii) permitting, reporting, assessment, testing, investigation, treatment,
removal, remediation, transportation and disposal of such Hazardous Materials as
directed by any governmental agency, as required by Environmental Laws;
(iii) damages, costs, expenditures and claims for injury to persons, property,
the Premises and surrounding air, land, surface water, and ground water
resulting from such Hazardous Materials; (iv) claims by any governmental agency
or third party associated with injury to surrounding air, land, surface water
and ground water or other damage resulting from such Hazardous Materials;
(v) damages for injury to the buildings, fixtures, appurtenances, equipment and
other personal property of Landlord to the extent caused by such Hazardous
Materials; (vi) fines, costs, fees, assessments, taxes, demands, orders,
directives or any other requirements imposed in any manner by any governmental
agency asserting jurisdiction, or under any Environmental Laws with respect to
such Hazardous Materials; (vii) damages, costs and expenditures for injury to
natural resources to the extent caused by such Hazardous Materials as directed
by any governmental agency or otherwise as required by applicable law, including
Environmental Laws; (viii) compliance with Environmental Laws regarding the use,
storage, transportation, release, disposal, dispensing or sale of Hazardous
Materials; and (ix) any other liability or obligation related to such Hazardous
Materials. Except as otherwise provided in Section 4.6(f) below, Landlord is not
required to incur any costs, fees (including attorney, consultant and expert
witness fees) or expenses for environmental compliance, testing, investigation,
assessment, remediation or cleanup relating to Hazardous Materials, should
Landlord incur any such reasonable costs, expenses or fees relating to Hazardous
Materials at the Premises or surrounding lands or surface water or ground water,
Tenant shall promptly reimburse Landlord for said costs, expenses or fees
(except to the extent such costs, fees or expenses arise from other property
owned by Landlord, if any).
               (d) Tenant’s Environmental Indemnification. Tenant shall
indemnify, defend, and hold Landlord harmless from any and all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, diminution in value of the Premises, damages for the loss or
restriction on use of rentable or usable space or of any amenity of the
Premises, damages arising from any adverse impact on marketing of space of the
Premises, and sums paid in settlement of claims, attorneys’ fees, consultation
fees, and expert fees) which arise before, or during the term of the Lease as a
result of Hazardous Materials (provided, however, that Tenant represents that
based on the environmental information in Tenant’s files, there are no known
Pre-Existing Environmental Conditions on the date of this Lease, and based on
such information, the possibility of such a Pre-Existing Environmental Condition
is remote). This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any investigation or site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state, or local governmental agency or political subdivision
because of

10



--------------------------------------------------------------------------------



 



Hazardous Materials present in the soil or ground water on or under the
Premises. Without limiting the foregoing, if the presence of any Hazardous
Materials on the Premises results in any contamination of the Premises, Tenant
shall promptly take all actions at its sole expense as are recommended by
environmental consultants hired by Tenant and are necessary to return the
Premises to the condition required by the appropriate governmental authority;
provided that Landlord’s approval of such actions shall first be obtained, which
approval shall not be unreasonably withheld so long as such actions would not
potentially have any material adverse long-term or short-term effect on the
Premises. Should Tenant obtain a “no further action” closure letter or similar
evidence of the completion of remediation from (an “NFA Letter”) Tenant shall
have no obligation to further remediate the Premises, but Tenant shall continue
to indemnify, defend and hold harmless Landlord for any claims, judgments,
damages, penalties, fines, costs, liabilities, or losses as more particularly
set forth in the beginning of this paragraph. Notwithstanding the foregoing, as
more particularly provided for in Section 4.6(b), upon the end of the Lease
Term, should Tenant obtain an NFA Letter, Tenant’s indemnity obligations under
this subsection shall be modified as more particularly set forth in
Section 4.6(b).
               (e) Tenant’s Notification Obligation. Tenant promptly shall
notify Landlord of any of the following: (i) any correspondence or communication
from any governmental entity regarding the application of Environmental Laws to
the Premises or Tenant’s operation of the Premises, if such communication would
enlarge or materially change or has the potential to materially change Tenant’s
or Landlord’s obligations or liabilities under the Environmental Laws; (ii) any
correspondence, communication or notifications as are required by either the
Federal or State Emergency Planning and Community Right to Know Acts if such
communication would enlarge or materially change or has the potential to
materially change Tenant’s or Landlord’s obligations or liabilities under the
Environmental Laws; (iii) any material change in Tenant’s operations on the
Premises that will enlarge or materially change or has the potential to
materially change Tenant’s obligations or liabilities under the Environmental
Laws; (iv) any Material Release or suspected Material Releases of any and all
Hazardous Materials at, from or near the Premises. In addition, within thirty
(30) days of Landlord’s written request, Tenant shall provide to Landlord a copy
of Tenant’s “Leaseback Environmental Status Report” or a similar report if such
report is no longer created by Tenant, which describes all testing and test
results of the Premises during the prior year. Such request of shall not be made
by Landlord more than twice in any calendar year.
               (f) Landlord’s Right of Entry. If there has been a Material
Release, at Landlord’s sole expense and sole discretion, Landlord may enter upon
the Premises (without interfering with Tenant’s business and operations on the
Premises) and make any inspection, tests, borings, measurements, investigation
or assessment Landlord deems necessary in the exercise of its reasonable
judgment in order to determine the presence of Hazardous Materials. Provided,
however, that Landlord shall not conduct any soil borings or other invasive
testing procedures unless there has been a Material Release or Landlord has a
reasonable basis to suspect there has been a Material Release on the Premises.
Landlord shall select a qualified environmental consultant to complete such
tasks and shall not conduct any such inspections or other activities described
herein without consulting and coordinating such efforts with the Tenant’s
environmental team. Nothing herein shall be deemed to require Landlord to
conduct any such testing, measurement, investigation or assessment. Landlord
shall give Tenant a

11



--------------------------------------------------------------------------------



 



minimum of five (5) days written notice prior to conducting any such inspection,
tests, borings, measurements, investigation or assessment, so that Tenant may
have the opportunity to be present and to receive split test samples and/or to
observe such testing. Landlord agrees to consult with and coordinate such
actions with Tenant’s environmental team. In conducting any such inspections,
and testing, Landlord shall not unduly interrupt or interfere with the conduct
of Tenant’s business. Notwithstanding any other provisions of this Lease to the
contrary, Landlord shall be solely responsible for any costs, claims, damages,
expenses or liabilities that arise as a result of Landlord’s inspections and
testing to the extent attributable to the negligence or misconduct of Landlord
or Landlord’s agents. Provided, however, no notice from Landlord to Tenant shall
be required under urgent or emergency conditions. Tenant shall be provided with
a copy of each report setting forth the results of any test performed by
Landlord promptly upon receipt. Landlord’s right of entry and inspection shall
include the right to inspect Tenant’s records required to be maintained pursuant
to Environmental Laws.
               (g) Tenant’s Environmental Records. Landlord shall have the right
to require Tenant to provide to Landlord access to Tenant’s file with respect to
environmental matters affecting the Premises upon two (2) business days prior
written notice. Upon such request, not to be made more than once in any calendar
year, Tenant shall provide a copy of all new correspondence, reports and other
written material in Tenant’s environmental file for the Premises.
               (h) Tenant’s Right to Remove the Storage Tank System during the
Term.
Tenant shall have the right, at its sole discretion, during the first fifteen
(15) Lease Years to remove all or part of the Storage Tank System, and upon such
removal Tenant shall not be obligated to replace such Storage Tank System but
shall be obligated to restore the surface where the Storage Tank System was
removed to grade (including restoration of the asphalt or other Improvements
damaged by such removal, if any) consistent with the condition of the surface
and Improvements prior to such removal. After the first fifteen (15) Lease
Years, and only if Tenant has exercised the next five-year option, Tenant shall
have the right, at its sole discretion, to remove all or part of the Storage
Tank System, and upon such removal Tenant shall not be obligated to replace such
Storage Tank System but shall be obligated to restore the surface where the
Storage Tank System was removed to grade (including restoration of the asphalt
or other Improvements damaged by such removal, if any) consistent with the
condition of the surface and Improvements prior to such removal. Notwithstanding
anything herein to the contrary, if there is a Material Release after the
fifteenth (15th) Lease Year which results from a material failure in the Storage
Tank System, then Tenant shall have the right to remove the Storage Tank System
in order to remediate the Premises in compliance with the appropriate
governmental authorities, and in such case, Tenant shall not have the obligation
to replace the Storage Tank System (regardless of whether Tenant has exercised
the next five-year option) but shall be obligated to restore the surface where
the Storage Tank System was removed to grade (including restoration of the
asphalt or other Improvements damaged by such removal, if any) consistent with
the condition of the surface and Improvements prior to such removal. Any removal
and replacement of the Storage Tank System shall be performed in accordance with
all laws as required by Section 4.3, including all Environmental Laws as
required by this Section 4.5. If there are any Hazardous Materials on, at or
under the Premises at the time of such removal and replacement, then Tenant
shall remediate such Hazardous Materials as otherwise required by this
Section 4.5.

12



--------------------------------------------------------------------------------



 



     4.6 Resolution of Environmental Matters at Expiration or Termination of
Tenancy.
               (a) Tenancy Close-Out Environmental Assessment and Report. Not
later than (i) thirty (30) days prior to the expiration of the Lease or
(ii) ninety days after an earlier termination of the tenancy, whichever may
apply, Tenant shall submit to the Landlord (i) a copy of all of Tenant’s records
relating to obligations under this Article IV, and (ii) a report of any
environmental assessment pursuant to ASTM and/or prevailing industry standards,
conducted by a qualified, and adequately insured consultant firm, to
(1) identify and assess the presence of Hazardous Materials on, in, at, and,
where information indicates migration of Hazardous Materials off site and it is
practical to do so, off site of the Premises; (2) all records relating to the
determination of the integrity and tightness of all Storage Tank Systems on the
Premises; and (3) determine any needed remedial actions needed or pending
regulatory obligations performance or resolution of which is required to comply
with Environmental Laws or restore the Premises as set forth in this Section
4.6. Tenant shall secure on behalf of Landlord the ability of the Landlord to
rely upon the report and be named as an additional insured under the
consultant’s insurance policies. Tenant shall update and supplement such report
as needed through the date of the end of the tenancy to reflect any change in
conditions or new information pertaining to the methodology or findings of the
report. Tenant shall not be in default under this Lease for failure to complete
the matters in this paragraph if Tenant is actively and diligently pursuing such
matters.
               (b) Remedial and Corrective Actions; Closure of Storage Tank
Systems: Not later than (i) the expiration of the Lease, (ii) six (6) months
after the earlier termination of the Lease, (iii) or such longer time as is
approved in writing by Governmental Authorities, if any is required, or as may
be necessary to complete such corrective action in compliance with Governmental
Authorities, and in any event, as consented to by Landlord, which consent shall
not be unreasonably withheld, Tenant shall provide Landlord with written
evidence and assurances that, as of the date of the end of the tenancy, or as
soon as reasonably practicable thereafter, the Premises and any Storage Tank
Systems left at the Premises comply (or will comply if any remediation is
required) with all Environmental Laws and, where applicable, any required
regulatory closures or NFA Letter have been obtained. Upon delivery of the
evidence required hereunder, Tenant shall no longer have any indemnity
obligations under this Lease with respect to any new suit or claim brought
against Landlord or the Premises after the end of the Term regarding any Release
that occurred on the Premises during the Term.
     4.7 Right to Contest. Tenant may, at its sole cost and expense, contest, or
cause to be contested, by appropriate legal proceedings conducted in good faith
and with due diligence, the application of laws, ordinances, statutes or
regulations to the Premises, including the application of Environmental Laws or
Environmental Requirements to the Premises, provided Tenant indemnifies and
holds Landlord harmless from any expenses (including reasonable attorney’s fees)
or liability arising out of such contest, and posts any bond or security
required by law in connection with such contest.
     4.8 Sewage. Tenant shall not discharge or permit to be discharged from the
Premises any sewage other than that which is normal waste water for the business
conducted by Tenant on, in or from the Premises. Any sewage which is produced or
generated in connection with the use

13



--------------------------------------------------------------------------------



 



or operation of the Premises shall be handled and disposed of by Tenant as
required by and in compliance with all applicable local, state and federal laws,
ordinances and rules or regulations.
     4.9 Survival. The provisions of this Article IV shall survive expiration or
termination of the tenancy but nothing herein shall obligate Tenant for any
environmental conditions first existing on the Premises after the date of
expiration or termination of Tenant’s tenancy hereunder.
ARTICLE V.
TAXES AND ASSESSMENTS
     5.1 Real Estate Taxes and Assessments. From and after the Effective Date
and continuing throughout the Term of this Lease Tenant’s obligations with
respect to Real Estate Taxes (as hereinafter defined) shall be as follows:
               (a) As used herein, “Real Estate Taxes” shall mean all taxes,
assessments and other governmental impositions and charges of every kind and
nature whatsoever, extraordinary as well as ordinary, and each and every
installment thereof which during the Term hereof or prior to the Term of the
Lease shall be or have been charged, laid, levied, assessed, or imposed upon, or
arise in connection with, the use, occupancy or possession of the Premises or
any part thereof, including, without limitation, ad valorem real and personal
property taxes, and all taxes charged, laid, levied, assessed or imposed in lieu
of or in addition to any of the foregoing by virtue of all present or future
laws, ordinances, requirements, orders, directions, rules or regulations of
federal, state, county and municipal governments and of all other governmental
authorities whatsoever.
               (b) Tenant shall pay directly to the taxing authorities all Real
Estate Taxes on or before the date such Real Estate Taxes are due and payable.
Landlord, with Tenant’s cooperation, shall cause the taxing authorities to
deliver all bills for Real Estate Taxes directly to Tenant or should any taxing
authority refuse to deliver a tax bill directly to Tenant, Landlord shall
deliver said tax bill to Tenant no later than twenty (20) days after receipt
from the taxing authority. Upon written request from Landlord, Tenant shall
deliver to Landlord evidence of the payment of the Real Estate Taxes for the
calendar year no later than twenty (20) days after the date Tenant has paid the
Real Estate Taxes.
               (c) Reserved.
               (d) Landlord agrees that Tenant has the first right to manage and
conduct all negotiations of the Real Estate Taxes and shall also have the right
to contest the validity or the amount of any Real Estate Taxes by such appellate
or other proceedings as may be appropriate in the jurisdiction, and may, if
applicable, defer payment of such obligations if payment would operate as a bar
to such contest, and, if applicable, pay same under protest, or take such other
steps as Tenant may deem appropriate, provided, however, that Tenant indemnifies
Landlord from any expense (including reasonable attorney’s fees) or liability
arising out of such contest, pursues such contest in good faith and with due
diligence, posts any bond or security required by law in connection with such
contest, gives Landlord written notice of its intention to contest, and takes no
action which shall cause or allow the institution of any foreclosure proceedings
or

14



--------------------------------------------------------------------------------



 



similar action against the Premises. Landlord shall, at Tenant’s expense,
cooperate in the institution and prosecution of any such proceedings initiated
by Tenant, if so requested by Tenant, and shall execute any documents which
Landlord may reasonably be required to execute and shall make any appearances
which Landlord may reasonably be required to make in connection with such
proceedings. Further provided, that if Landlord receives any letters or
communications from any taxing entity regarding the purchase price of the
Premises paid by Landlord, or any other purchaser, or any request or information
regarding the appraisal of the Premises, Landlord shall promptly forward such
communications to Tenant for Tenant to respond. Landlord agrees not to respond
directly to such requests, but rather to forward all such requests to Tenant.
               (e) If Tenant elects not to institute proceedings to contest the
validity or the amount of any Real Estate Taxes, Landlord may do so, after
giving Tenant fifteen (15) days prior written notice, and Tenant shall cooperate
and shall make any appearances which Tenant may reasonably be required to make
in such proceedings but shall not be obligated to incur any expense in
connection therewith; provided, however, that Landlord pursues such contest in
good faith and with due diligence and Landlord shall take no action which shall
cause or allow the institution of any foreclosure proceedings or similar action
against the Premises which might result in the termination of this Lease.
               (f) Should any of the proceedings referred to in the preceding
two paragraphs (d) and (e) of this Section 5.1 result in reducing the total
annual Real Estate Taxes, Tenant shall be entitled to receive all refunds by the
taxing authorities attributable to the Premises for any period for which Tenant
has paid Real Estate Taxes after deducting therefrom payment of all of the
reasonable expenses incurred by Landlord and Tenant, if any, incurred in any
such proceeding in which a refund is paid. If no refund shall be secured in any
such proceeding, the party instituting the proceeding shall bear the entire
cost, or if Landlord institutes the proceeding at Tenant’s request, Tenant shall
bear the entire cost.
               (g) Except for Real Estate Taxes, nothing in this Article 5 shall
require Tenant to pay or reimburse Landlord for the payment of (i) any income,
profit, inheritance, estate, succession, gift, franchise or transfer taxes which
are or may be imposed upon Landlord, its successors or assigns, by whatever
authority imposed or however designated, (ii) any tax imposed upon the sale of
all or a part of the Premises by Landlord, or (iii) any tax, assessment, charge
or levy imposed or levied upon or assessed against any property of Landlord
other than the Premises or any income to, or business activity of, Landlord not
in connection with the Premises. Nothing herein shall require Tenant to pay or
reimburse Landlord for the payment of any tax if Tenant’s payment of such tax or
reimbursement of Landlord for the payment of such tax would violate any
applicable law.
               (h) Tenant shall pay and discharge, when due, all taxes assessed
during the Term of this Lease against any leasehold interest or personal
property of any kind owned by or placed in the Premises by Tenant. In addition
to the Rent and any other sums or amounts required to be paid by Tenant to
Landlord pursuant to the provisions of this Lease, Tenant shall also pay to
Landlord, simultaneously with such payment of such Rent or other sums or
amounts, the amount of any applicable sales, use or excise tax on any such Rent
or other sums or amounts so paid by Tenant to Landlord, whether the same be
levied, imposed or assessed by the State in

15



--------------------------------------------------------------------------------



 



which the Premises is located or any other federal, state, county or municipal
governmental entity or agency. Any such sales, use or excise taxes shall be paid
by Tenant to Landlord at the same time that each of the amounts with respect to
which such taxes are payable are paid by Tenant to Landlord.
ARTICLE VI.
UTILITIES
     From and after the Effective Date Tenant shall be liable for and shall pay
directly all charges, rents and fees (together with any applicable taxes or
assessments thereon) when due for water, gas, electricity, air conditioning,
heat, septic, sewer, refuse collection, telephone and any other utility charges
or similar items in connection with the use or occupancy of the Premises during
the Term of this Lease. From and after the Effective Date Landlord shall not be
responsible or liable in any way whatsoever for the impairment, interruption,
stoppage, or other interference with any utility services to the Premises not
caused by Landlord, its agents, employees, contractors or licensees. In any
event no interruption, termination or cessation of utility services to the
Premises shall relieve Tenant of its duties and obligations pursuant to this
Lease, including, without limitation, its obligation to pay all Rent as and when
the same shall be due hereunder.
ARTICLE VII. — RESERVED
ARTICLE VIII.
INSURANCE
     8.1 Insurance by Tenant. From and after the Effective Date and continuing
throughout the Term of this Lease, Tenant shall, at its sole cost and expense,
maintain in full force and effect the following types and amounts of insurance
coverage:
               (a) Special form insurance on the Improvements, including all
permitted alterations, changes, additions and replacements thereof and thereto,
including without limitation, insurance against loss or damage caused by:
(i) fire, windstorm and other hazards and perils generally included under
extended coverage; (ii) sprinkler leakage; (iii) vandalism and malicious
mischief; and (iv) boiler and machinery, all in an amount which reasonably
assures there will be sufficient proceeds to replace the Improvements in the
event of a loss against which such insurance is issued. Such insurance shall
(i) contain an agreed amount endorsement or equivalent clause within the policy
with respect to the Improvements, (ii) provide for no deductible in excess of *
AND NO/100 DOLLARS ($*), and (vi) contain endorsements insuring against
liability for “demolition costs” and “increased cost of construction”, as well
as “ordinance or law” coverage and an “enforcement” endorsement if any of the
Improvements or the use of the Premises shall at any time constitute legally
non-conforming structures or uses. All insurance required hereunder, and all
other insurance maintained by Tenant on the Improvements in excess of or in
addition to that required hereunder, shall be carried in favor of Landlord and
Tenant, as their respective interests may appear.

16



--------------------------------------------------------------------------------



 



          (b) Commercial general liability and property damage insurance
providing coverage against liability for personal and bodily injury, death and
property damage having limits of not less than *AND NO/100 DOLLARS ($*)
(evidenced as $* excess of a $* self-insured retention) per occurrence with a
general aggregate of not less than * AND NO/100 DOLLARS ($*), and with an
umbrella liability policy in the amount of * AND NO/100 DOLLARS ($*). Such
insurance shall cover at least the following hazards: (i) premises and
operations; (ii) products and completed operations; (iii) independent
contractors; (iv) blanket contractual liability for all written and oral
contracts; and (v) contractual liability covering the indemnities contained in
Article XVIII hereof to the extent the same is available. Such insurance, and
any and all other liability insurance maintained by Tenant in excess of or in
addition to that required hereunder, shall name Landlord as an additional
insured with a waiver of subrogation in favor of Landlord.
          (c) Workers’ compensation insurance or employee liability insurance,
in the minimum amounts required by the state in which the Premises is located,
if any.
          (d) Builders’ risk insurance in accordance with the requirements of
this Article, but only prior to the commencement of and during the construction
of any permitted rehabilitation, replacement, reconstruction, restoration,
renovation or alteration to the Premises.
          (e) Flood hazard insurance if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area” and in which flood insurance has been made available
under the National Flood Insurance Act of 1968 (and any successor thereto) in an
amount which reasonably assures that there will be sufficient proceeds to
replace the Improvements in the event of a loss against which such insurance is
issued.
          (f) Environmental Insurance covering the Premises and the Underground
Storage Tank System (i) in an amount of at least $* per occurrence, and $* in
the aggregate, or in such greater amount as may be required by law, providing
coverage for remediation of any Hazardous Materials contamination at the
Premises, and (ii) in the amount of at least $* per occurrence providing
coverage for compensation of any related personal injuries and third party
liability. If the Premises is located in the State of Oklahoma, Tenant shall
carry Environmental Insurance covering the Premises and the Storage Tank System
in an amount of at least $* per occurrence, covering third party liability and
personal injuries, but such coverage shall not cover the remediation of any
Hazardous Material on, in or under the Premises, except as otherwise required
now or in the future under the laws of the State of Oklahoma.
          (g) If Tenant’s use of the Premises involves selling or distributing
alcoholic beverages for off premises consumption, Tenant shall provide, keep and
maintain in full force and effect liquor liability insurance in the amount of
not less than * AND NO/100 DOLLARS ($*) (evidenced as $* excess of a $* self
insured retention), with umbrella policy of at least $*.
          (h) In addition, Tenant shall, at Landlord’s reasonable request,
provide, keep and maintain in full force and effect such other insurance for
such risks and in such amounts as may from time to time be commonly insured
against in the case of business operations in the

17



--------------------------------------------------------------------------------



 



same county where the Premises are located, similar to those contemplated by
this Lease to be conducted by Tenant on the Premises.
     8.2 Carriers and Features. Tenant has provided to Landlord copies of
insurance certificates evidencing all insurance required by this section
simultaneously with execution of this Lease, and Landlord has approved the same.
All insurance policies required to be carried by Tenant as provided in this
Article shall be issued by insurance companies approved by Landlord authorized
to do business in the State in which the Premises is located. The insurance
companies must have: (i) an investment grade rating for claims paying ability
assigned by a credit rating agency approved by Landlord and (ii) a general
policy rating of A minus or better and a financial class of VII or better by
A.M. Best Company, Inc. (with the exception of the environmental insurance
policy described above) All such policies shall be for periods of not less than
one year and Tenant shall renew the same at least thirty (30) days prior to the
expiration thereof. All such policies shall name Landlord as additional insured
and any wholly or principally owned subsidiaries of Landlord that may now or
hereafter exist, as well as any mortgagee or collateral assignee of Landlord,
and shall require not less than thirty (30) days written notice to Landlord
prior to any cancellation thereof or any change reducing coverage thereunder.
Landlord shall not be liable for any insurance premiums thereon or subject to
any assessments thereunder.
     Tenant shall pay the premiums for all insurance policies which Tenant is
obligated to carry under this Article VIII and, at least fifteen (15) days after
to the date any such insurance must be in effect, and at least five (5) days
before the expiration date of the prior policy, deliver to Landlord a copy of
the policy or policies, or a certificate or certificates thereof (on ACORD 27
forms or equivalent), along with evidence that the premiums therefor have been
paid for at least the next ensuing quarter-annual period.
     8.3 Failure to Procure Insurance. In the event Tenant shall fail to procure
insurance required under this Article and fail to maintain the same in full
force and effect continuously during the Term of this Lease, Landlord shall be
entitled to immediately procure the same and Tenant shall promptly reimburse
Landlord for such premium expense as Additional Rent.
     8.4 Self-Insurance.(a) Notwithstanding anything else contained herein,
should Tenant have a net worth of $* (excluding goodwill) during any part of the
Term of this Lease, Tenant may self-insure for some or all insurance obligations
contained hereunder for so long as Tenant maintains said net worth requirement,
except to the extent insurance is required by the State where the Premises is
located and such State does not allow such liability to be self-insured. If
Tenant desires to self-insure pursuant to this Section 8.4(a), Tenant shall
deliver to Landlord at least thirty (30) days prior to self-insuring a notice
that it intends to self-insure hereunder, together with financial statements
evidencing that Tenant has met the net worth requirement set forth above. If at
any time during the Term, Tenant is self-insuring pursuing to this
Section 8.4(a) and Tenant’s net worth falls below the minimum net worth
requirement set forth above, then Tenant shall no longer be entitled to
self-insure under this Subsection, and Tenant shall procure all insurance
otherwise required by this Article VIII. If Tenant is self-insuring under this
Subsection, rather than delivering the insurance certificate called for in at
the times set forth in Section 8.2 above, Tenant shall deliver a certificate of
self-insurance to Landlord.

18



--------------------------------------------------------------------------------



 



          (b) Tenant may increase its self-insured retention on the liability
insurance to be carried by Tenant under Section 8.1(b) above to amounts
reasonably agreed to by Tenant and Landlord, provided, however, in no event
shall the self-insured retention be increased to an amount greater than $*.
ARTICLE IX.
ADDITIONS, ALTERATIONS AND REMOVALS
     9.1 Prohibition. Except as hereinafter expressly provided in Section 9.2,
no portion of the Premises shall be demolished, removed, modified or altered by
Tenant in any manner whatsoever.
     9.2 Permitted Renovations. Tenant shall be entitled and obligated to
undertake all alterations to the Premises required by any applicable law or
ordinance including, without limitation, any alterations required by any
Accessibility Laws. Tenant shall be entitled to make Minor Alterations, as
defined herein, to the Premises without Landlord’s prior consent, and without
prior notice to Landlord. As used herein, “Minor Alterations” shall mean an
alteration to the Premises the cost of which does not exceed $* and which do not
decrease the value or the square footage of the Improvements. Except for Minor
Alternations, Tenant shall not be entitled to make any alterations or
renovations to the Premises without Landlord’s consent, which shall not be
unreasonably withheld. It shall be reasonable for Landlord to withhold its
consent to any alteration, modification or renovation if such alteration,
modification or renovation decreases the value of the Improvements or the
Premises, or decreases the square footage of the Improvements. In performing any
alterations or renovations to the Premises, including Minor Alterations, Tenant
shall meet and comply with all of the following conditions:
          (a) Before the commencement of any such alterations, Tenant shall
furnish to Landlord plans and specifications therefor or a detailed itemization
thereof; provided, however, for non-structural Minor Alterations Tenant shall
have no obligation to deliver plans and specifications or an itemization of the
work to Landlord before commencement of such work.
          (b) Before the commencement of any such alterations, Tenant shall
obtain the approval (if any is required) thereof by all governmental departments
or authorities having or claiming jurisdiction of or over the Premises, as more
particularly required by Section 4.3 hereof
          (c) Tenant represents and warrants to Landlord that all such
alterations will be performed in a good and workmanlike manner, in accordance
with the terms, provisions and conditions of this Lease, and for structural
alterations (other than Minor Alterations), in accordance with the plans and
specifications or itemization thereof approved by Landlord.
          (d) Landlord shall have the right to inspect any such work at all
times during normal working hours and to maintain at the Premises for that
purpose (at its own expense) such inspector(s) as it may deem necessary so long
as such inspections do not interfere with Tenant’s work (but Landlord shall not
thereby assume any responsibility for the proper completion of the alterations
in accordance with the terms of this Lease, nor any liability arising from the
improper performance thereof).

19



--------------------------------------------------------------------------------



 



          (e) All such alterations shall be performed at Tenant’s cost and
expense and free of any expense to Landlord and free of any liens on Landlord’s
title, as more particularly provided for in Section 15.2 hereof.
          (f) Upon substantial completion of any such alterations Tenant shall
procure a certificate of occupancy or other written approval, from the
appropriate governmental authorities verifying the substantial completion
thereof and shall provide a copy of same to Landlord, but only if such
certificate of occupancy or other written approval is required by the
governmental authority.
          (g) Tenant shall, and hereby agrees to, indemnify and save and hold
Landlord harmless from and against and reimburse Landlord for any and all loss,
damage, cost and expense (including, without limitation, reasonable attorneys’
fees) incurred by or asserted against Landlord which is occasioned by or
results, directly or indirectly, from any construction or renovation activities
conducted upon the Premises; whether or not the same is caused by or is the
fault of Tenant or any contractor, subcontractor, laborer, supplier, materialman
or any other third party.
ARTICLE X.
MAINTENANCE AND REPAIRS
     10.1 Repairs by Tenant. From and after the Effective Date and continuing
throughout the Term of this Lease Tenant shall at all times and at its sole cost
and expense, put, keep, replace and maintain the Premises (including, without
limitation, the roof, plumbing systems, electric systems and HVAC systems) in
good repair and in good, safe and substantial order and condition, shall make
all repairs and replacements thereto, both inside and outside, structural and
non-structural, ordinary and extraordinary, howsoever the necessity or
desirability for repairs may occur, and whether or not necessitated by wear,
tear, obsolescence or defects, latent or otherwise, and shall use all reasonable
precautions to prevent waste, damage or injury. Tenant shall also, at its own
cost and expense, put, keep, replace and maintain all landscaping, signs,
sidewalks, roadways, driveways and parking areas within the Premises in good
repair and in good, safe and substantial order and condition and free from dirt,
standing water, rubbish and other obstructions or obstacles, ordinary wear and
tear excepted.
     10.2 Landlord’s Obligation. Landlord shall not be required to make any
alterations, reconstructions, replacements, changes, additions, improvements or
repairs of any kind or nature whatsoever to the Premises or any portion thereof
(including, without limitation, any portion of the Improvements) at any time
during the Term of this Lease.
ARTICLE XI.
DAMAGE OR DESTRUCTION
     11.1 Restoration and Repair. If, during the Term of this Lease, the
Improvements shall be destroyed or damaged in whole or in part by fire,
windstorm or any other cause whatsoever, Tenant shall give Landlord immediate
notice thereof and shall repair, reconstruct or replace the Improvements, or the
portion thereof so destroyed or damaged (whichever is reasonably required), at
least to the extent of the value and character thereof existing immediately
prior to

20



--------------------------------------------------------------------------------



 



such occurrence. All work shall be started as soon as practicable and completed,
at Tenant’s sole cost and expense. Tenant shall, however, promptly take such
action as is necessary to assure that the Premises (or any portion thereof) do
not constitute a nuisance or otherwise present a health or safety hazard. There
shall be no abatement or reduction in Rent as a result of a casualty.
Notwithstanding anything to the contrary if there is a casualty to the Premises
in the last two (2) Lease Years of the Term or of the then current Option Term
which damages the Improvements by more than twenty five percent, then Tenant, at
its option, may terminate this Lease, by delivering written notice of
termination to Landlord within thirty (30) days of the event of casualty. All
Rent shall be paid through the date of Landlord’s receipt of Tenant’s notice of
termination. In the event of such termination, Landlord shall be entitled to any
and all insurance proceeds relating to such casualty to be paid under all
insurance policies to be carried under Article VIII of this Lease or any other
insurance policies carried by Tenant on the Premises.
     11.2 Escrow of Insurance Proceeds. In the event of a casualty resulting in
a loss payment for the Improvements in an amount greater than * AND NO/100
DOLLARS ($*), the proceeds of all insurance policies maintained by Tenant shall
be deposited in Landlord’s name in an escrow account at a bank or other
financial institution designated by Landlord, and shall be used by Tenant for
the repair, reconstruction or restoration of the Improvements. Such proceeds
shall be disbursed periodically by Landlord upon certification of the architect
or engineer having supervision of the work that such amounts are the amounts
paid or payable for the repair, reconstruction or restoration. Tenant shall, at
the time of establishment of such escrow account and from time to time
thereafter until said work shall have been completed and paid for, furnish
Landlord with adequate evidence that at all times the undisbursed portion of the
escrowed funds, together with any funds made available by Tenant, is sufficient
to pay for the repair, reconstruction or restoration in its entirety. Tenant
shall obtain and make receipted bills available to Landlord and, upon completion
of said work, full and final waivers of lien. Upon the final completion of the
repair, reconstruction or restoration, any un-disbursed portion of the escrowed
funds, plus any interest earned thereon, shall be delivered to Landlord. In the
event of a casualty resulting in a loss payment for the Improvements in an
amount equal to or less than the amount stated above, the proceeds shall be paid
to Tenant, and shall be applied towards repair, reconstruction and restoration.
     11.3 Uninsured Losses. Nothing contained herein shall relieve Tenant of its
obligations under this Article if the destruction or damage is not covered,
either in whole or in part, by insurance.
ARTICLE XII.
CONDEMNATION
     12.1 Complete Taking. If the whole of the Premises shall be taken or
condemned for any public or quasi-public use or purpose, by right of eminent
domain or by purchase in lieu thereof, or if a substantial portion of the
Premises shall be so taken or condemned that the portion or portions remaining
is or are not sufficient and suitable, in the mutual reasonable judgment of
Landlord and Tenant, for the continued operation of the business contemplated by
this Lease to be conducted thereon, therein or therefrom so as to effectively
render the Premises untenantable, then this Lease and the Term hereby granted
shall cease and terminate as of the date on which the condemning authority takes
possession and all Rent shall be paid by Tenant to Landlord up to

21



--------------------------------------------------------------------------------



 



that date or refunded by Landlord to Tenant if Rent has previously been paid by
Tenant beyond that date.
     12.2 Partial Taking. If a portion of the Premises is taken, and the portion
or portions remaining can, in the mutual reasonable judgment of Landlord and
Tenant, be adapted and used for the conduct of Tenant’s business operation, then
the Tenant shall promptly restore the remaining portion or portions thereof to a
condition comparable to their condition at the time of such taking or
condemnation, less the portion or portions lost by the taking, and this Lease
shall continue in full force and effect except that the Rent payable hereunder
shall, if necessary, be equitably adjusted to take into account the portion or
portions of the Premises lost by the taking.
     12.3 Award. The entire award for the Premises or the portion or portions
thereof so taken shall be apportioned between Landlord and Tenant as follows:
(i) if this Lease terminates due to a taking or condemnation, Landlord shall be
entitled to the entire award; (ii) if this Lease does not terminate due to such
taking or condemnation, Tenant shall be entitled to the award to the extent
required for restoration of the Premises, and Landlord shall be entitled to the
balance of the award not applied to restoration. If this Lease does not
terminate due to a taking or condemnation, Tenant shall, with due diligence,
restore the remaining portion or portions of the Premises in the manner
hereinabove provided. In such event, if the proceeds of the award to be applied
to restoration exceed $*, then the proceeds of the award to be applied to
restoration shall be deposited with a bank or financial institution designated
by Landlord as if such award were insurance proceeds, and the amount so
deposited will thereafter be treated in the same manner as insurance proceeds
are to be treated under Section 11.2 of this Lease until the restoration has
been completed and Tenant has been reimbursed for all the costs and expenses
thereof. Upon the final completion of the repair, reconstruction or restoration,
any funds in such account, together with any interest earned thereon, shall be
delivered to Landlord. If the award is insufficient to pay for the restoration,
Tenant shall be responsible for the remaining cost and expense of such
restoration.
     12.4 Disputes. If Landlord and Tenant cannot agree in respect of any
matters to be determined under this Article, a determination shall be requested
of the court having jurisdiction over the taking or condemnation; provided,
however, that if said court will not accept such matters for determination,
either party may have the matters determined by a court otherwise having
jurisdiction over the parties.
ARTICLE XIII.
LANDLORD’S RIGHT TO INSPECT
     Landlord and its agents shall have the right to enter upon the Premises or
any portion thereof at any reasonable time to inspect, by giving to Tenant two
(2) business days prior written notice, the operation, sanitation, safety,
maintenance and use of the same, or any portions of the same and to assure
itself that Tenant is in full compliance with its obligations under this Lease
(but Landlord shall not thereby assume any responsibility for the performance of
any of Tenant’s obligations hereunder, nor any liability arising from the
improper performance thereof). In making any such inspections, Landlord shall
not unduly interrupt or interfere with the conduct of Tenant’s business.
Notwithstanding any other provisions of this Lease to the contrary, Landlord
shall be solely responsible for any costs, claims, damages, expenses or
liabilities that arise as a

22



--------------------------------------------------------------------------------



 



result of Landlord’s inspection to the extent attributable to the negligence or
misconduct of Landlord or Landlord’s agents.
ARTICLE XIV.
ASSIGNMENT AND SUBLETTING BY TENANT
     Tenant may assign its interest in this Lease or sublet the whole or any
part of the Premises without the prior consent of Landlord provided that
(i) Tenant shall deliver to Landlord a copy of the instrument(s) of assignment
or sublease, and (ii) any such assignee or sublessee shall agree in writing to
assume and perform all of the terms and conditions of this Lease on Tenant’s
part to be performed with respect to the assigned or subleased estate from and
after the commencement date of such assignment or subletting. Tenant shall
remain primarily liable and responsible under this Lease in the event of any
such assignment or sublease and any such assignment or sublease shall not
operate to release Tenant from its obligations hereunder. Any assignment of this
Lease or subletting of the Premises without notification to Landlord shall not
be effective as to Landlord and Landlord shall not be bound thereby until
receipt of such notification. Any assignment of this Lease or subletting of the
Premises for an unlawful or prohibited use or a use restricted by matters of
title shall be void and of no force and effect. Notwithstanding the foregoing,
SSP Partners, as Tenant, may be released from continuing liability under this
Lease should Tenant assign this Lease to an entity that has both (i) at the time
of said assignment, a net worth (excluding goodwill) of $* as evidenced by
audited financial statements of assignee evidencing said net worth delivered by
Tenant to Landlord at the time of such assignment, and (ii) experience and
creditworthiness substantially similar to Tenant at the time of said assignment.
«Assignment»
     Landlord agrees that with regard to any sublease or other occupancy
agreement entered into by Tenant on or in the Premises, so long as this Lease is
in place and Tenant has not committed an Event of Default hereunder, all income
from any said sublease or occupancy agreement shall belong to Tenant and
Landlord hereby waives any claims with respect to the income from any sublease
or any occupancy rights granted by Tenant on the Premises, which shall remain
the Property of Tenant. Should Tenant sublease any part of the Premises or
otherwise enter into any occupancy agreements during the Term, nothing in this
Lease shall obligate Landlord to recognize the rights of any subtenants or other
parties in occupancy of the Premises.
ARTICLE XV.
LANDLORD’S INTEREST NOT SUBJECT TO LIENS
     15.1 Liens, Generally. Tenant shall not create or cause to be imposed,
claimed or filed upon the Premises, or any portion thereof, or upon the interest
of Landlord therein, any lien, charge or encumbrance whatsoever. If, because of
any act or omission of Tenant, any such lien, charge or encumbrance shall be
imposed, claimed or filed, Tenant shall, at its sole cost and expense, cause the
same to be fully paid and satisfied or otherwise discharged of record (by
bonding or otherwise) and Tenant shall indemnify and save and hold Landlord
harmless from and against any and all costs, liabilities, suits, penalties,
claims and demands whatsoever, and from and against any and all attorneys’ fees,
at both trial and all appellate levels, resulting or on account thereof and
therefrom. In the event that Tenant shall fail to comply with the foregoing

23



--------------------------------------------------------------------------------



 



provisions of this Section 15.1, Landlord shall have the option of paying,
satisfying or otherwise discharging (by bonding or otherwise) such lien, charge
or encumbrance and Tenant agrees to reimburse Landlord, upon demand and as
Additional Rent, for all sums so paid and for all costs and expenses incurred by
Landlord in connection therewith, together with interest thereon as provided in
this Lease, until paid. The terms and conditions of this section shall in no way
limit Tenant’s right to place a lien upon any of Tenant’s personalty or trade
fixtures located on the Premises. In addition, Tenant shall have the
unconditional right to grant mortgages (a “Leasehold Mortgage”) covering the
leasehold interest created by this Lease and in and to the Improvements and any
fixtures, furnishings, machinery or equipment owned by Tenant and located
therein. The following terms and provisions shall apply to any Leasehold
Mortgage:
               (i) Tenant may give notice to Landlord that all notices under
this Lease should also be given to the holder of the Leasehold Mortgage (the
“Leasehold Mortgagee”), and upon receipt of such notice, Landlord will copy the
Leasehold Mortgagee on any notices of default sent under this Lease, at the
address provided by Tenant. A Leasehold Mortgagee may, but shall not be
obligated to, cure any default or perform any obligation to be performed by
Tenant hereunder in the same period of time provided for Tenant to perform or
cure any non-performance hereunder.
               (ii) No assignment of this Lease to a Leasehold Mortgagee, or
foreclosure by a Leasehold Mortgagee against Tenant’s interest under this Lease
or its interest in the Improvements and/or any subleases thereof, shall be
deemed an assignment in violation of this Lease. Landlord agrees that any
Leasehold Mortgagee who has been identified by Tenant as a Leasehold Mortgagee
may notify Landlord that such Leasehold Mortgagee has succeeded to the interest
of “Tenant” hereunder, and Landlord thereafter shall treat such Leasehold
Mortgagee as the Tenant hereunder without any obligation to inquire into the
validity of such Leasehold Mortgagee’s right to succeed to the interest of
“Tenant” hereunder.
     15.2 Mechanics Liens. Landlord’s interest in the Premises shall not be
subjected to liens of any nature by reason of Tenant’s construction, alteration,
renovation, repair, restoration, replacement or reconstruction of any
improvements on or in the Premises, or by reason of any other act or omission of
Tenant (or of any person claiming by, through or under Tenant) including, but
not limited to, mechanics’ and materialmen’s liens. All persons dealing with
Tenant are hereby placed on notice that such persons shall not look to Landlord
or to Landlord’s credit or assets (including Landlord’s interest in the
Premises) for payment or satisfaction of any obligations incurred in connection
with the construction, alteration, renovation, repair, restoration, replacement
or reconstruction thereof by or on behalf of Tenant. Tenant has no power, right
or authority to subject Landlord’s interest in the Premises to any mechanic’s or
materialmen’s lien or claim of lien. If a lien, a claim of lien or an order for
the payment of money shall be imposed against the Premises on account of work
performed, or alleged to have been performed, for or on behalf of Tenant, Tenant
shall, within thirty (30) days after written notice of the imposition of such
lien, claim or order, cause the Premises to be released therefrom by the payment
of the obligation secured thereby or by furnishing a bond or by any other method
prescribed or permitted by law. If a lien is released, Tenant shall thereupon
establish the release as a matter of record by recording or filing it in the
appropriate office of land records of the County in which the Premises is
located, and shall furnish Landlord with a copy of same.

24



--------------------------------------------------------------------------------



 



     15.3 Contest of Liens. Tenant may, at its option, contest the validity of
any lien or claim of lien if Tenant shall have first posted an appropriate and
sufficient bond in favor of the claimant or paid the appropriate sum into court,
if permitted by law, and thereby obtained the release of the Premises from such
lien. If judgment is obtained by the claimant under any lien, Tenant shall pay
the same promptly after such judgment shall have become final and the time for
appeal therefrom has expired without appeal having been taken. Tenant shall, at
its own expense, defend the interests of Tenant and Landlord in any and all such
suits; provided, however, that Landlord may, at its election, engage its own
counsel and assert its own defenses, in which event Tenant shall cooperate with
Landlord and make available to Landlord all information and data which Landlord
deems necessary or desirable for such defense.
     15.4 Notices of Commencement of Construction. If required by the laws of
the State in which the Premises is located, prior to commencement by Tenant of
any work on the Premises Tenant shall record or file a notice of the
commencement of such work (the “Notice of Commencement”) in the land records of
the County in which the Premises are located, identifying Tenant as the party
for whom such work is being performed, stating such other matters as may be
required by law and requiring the service of copies of all notices, liens or
claims of lien upon Landlord. Any such Notice of Commencement shall clearly
reflect that the interest of Tenant in the Premises is that of a leasehold
estate and shall also clearly reflect that the interest of Landlord as the fee
simple owner of the Premises shall not be subject to mechanics or materialmen’s
liens on account of the work which is the subject of such Notice of
Commencement. A copy of any such Notice of Commencement shall be furnished to
and approved by Landlord and its attorneys prior to the recording or filing
thereof, as aforesaid.
ARTICLE XVI.
SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
     16.1 Subordination. This Lease, Tenant’s interest hereunder and Tenant’s
leasehold interest in and to the Premises are hereby agreed by Tenant to be and
are hereby made junior, inferior, subordinate and subject in right, title,
interest, lien, encumbrance, priority and all other respects to any mortgage or
mortgages now or hereafter in force and effect upon or encumbering Landlord’s
interest in the Premises, or any portion thereof, and to all collateral
assignments by Landlord to any third party or parties of any of Landlord’s
rights under this Lease or the rents, issues and profits thereof or therefrom as
security for any liability or indebtedness, direct, indirect or contingent, of
Landlord to such third party or parties, and to all future modifications,
extensions, renewals, consolidations and replacements of, and all amendments and
supplements to any such mortgage, mortgages or assignments, and upon recording
of any such mortgage, mortgages or assignments, the same shall be deemed to be
prior in dignity, lien and encumbrance to this Lease, Tenant’s interest
hereunder and Tenant’s leasehold interest in and to the Premises irrespective of
the dates of execution, delivery or recordation of any such mortgage, mortgages
or assignments; provided, however, such subordination shall be upon the express
condition that the validity of this Lease shall be recognized by the holder of
any such mortgage or assignment, and that, notwithstanding any default by the
Landlord with respect to such mortgage or assignment, such holder of such
mortgage or assignment shall agree, pursuant to a Subordination, Non-Disturbance
and Attornment Agreement in a form reasonably acceptable to lender, Landlord and
Tenant that Tenant’s possession and right of use under this Lease in and to the
Premises shall not be disturbed by such mortgagee or ground lessor unless and
until an Event

25



--------------------------------------------------------------------------------



 



of Default shall have occurred and be continuing and, as a result of such Event
of Default, this Lease or Tenant’s right to possession hereunder shall have been
terminated in accordance with the provisions of this Lease. The foregoing
subordination provisions of this Section shall be automatic and self-operative
without the necessity of the execution of any further instrument or agreement of
subordination on the part of Tenant. However, if Landlord or the holder or
proposed holder of any such mortgage, mortgages or assignments shall request
that Tenant execute and deliver any further instrument or agreement of
subordination of this Lease, Tenant’s interest hereunder or Tenant’s leasehold
interest in the Premises to any such mortgage, mortgages or assignments in
confirmation or furtherance of or in addition to the foregoing subordination
provisions of this Section, Tenant shall execute and deliver the same to the
requesting party within ten (10) business days following Tenant’s receipt of
such a written request.
     16.2 Attornment. Tenant shall and hereby agrees to attorn, and be bound
under all of the terms, provisions, covenants and conditions of this Lease, to
any successor of the interest of Landlord under this Lease for the balance of
the Term of this Lease remaining at the time of the succession of such interest
to such successor. In particular, in the event that any proceedings are brought
for the foreclosure of any mortgage or security interest encumbering or
collateral assignment of Landlord’s interest in the Premises, or any portion
thereof, Tenant shall attorn to the purchaser at any such foreclosure sale and
recognize such purchaser as Landlord under this Lease, subject, however, to all
of the terms and conditions of this Lease. Tenant agrees that neither the
purchaser at any such foreclosure sale nor the foreclosing mortgagee or holder
of such security interest or collateral assignment shall have any liability for
any act or omission of Landlord, be subject to any offsets or defenses which
Tenant may have as claim against Landlord, or be bound by any advance rents
which may have been paid by Tenant to Landlord for more than the current period
in which such rents come due.
     16.3 Rights of Mortgagees and Assignees. At the time of giving any notice
of default to Landlord, Tenant shall mail or deliver to the holders of any
mortgage on the Premises or holder of security interest in or collateral
assignment of this Lease who have, in writing, notified Tenant of their
interests (individually a “Mortgagee”) a copy of any such notice. No notice of
default or termination of this Lease by Tenant shall be effective until every
Mortgagee shall have been furnished a copy of such notice by Tenant. In the
event Landlord fails to cure any default by it under this Lease, any Mortgagee
shall have, at its option, a period of thirty (30) days within which to remedy
such default of Landlord or to cause such default to be remedied. In the event
that a Mortgagee elects to cure any such default by Landlord, then Tenant shall
accept such performance on the part of such Mortgagee as though the same had
been performed by Landlord, and for such purpose Tenant hereby authorizes any
Mortgagee to enter upon the Premises to the extent necessary to exercise any of
Landlord’s rights, powers and duties under this Lease. If any Mortgagee promptly
commences and diligently pursues to cure a default by Landlord which is
reasonably capable of being cured by that Mortgagee, then Tenant will not
terminate this Lease or cease to perform any of its obligations under this Lease
so long as the Mortgagee is, with due diligence, engaged in the curing of such
default.

26



--------------------------------------------------------------------------------



 



ARTICLE XVII.
END OF TERM
     17.1 Surrender of Premises. Tenant shall, on or before the last day of the
Term of this Lease or upon the sooner termination thereof, peaceably and quietly
surrender and deliver to Landlord the Premises (including, without limitation,
all Improvements and all additions thereto and replacements thereof made from
time to time over the Term of this Lease), in good order, condition and repair,
and free and clear of all liens and encumbrances other than those which exist on
the Rental Commencement Date or are otherwise specifically approved and
acknowledged by Landlord in writing and free of Tenant’s Personal Property. In
addition, Tenant shall comply with the close out requirements of Section 4.6 of
this Lease.
     The provisions of this Article shall survive the termination or expiration
of this Lease.
     17.2 Holding Over. If Tenant or any other person or party shall remain in
possession of the Premises or any part thereof following the expiration of the
Term or earlier termination of this Lease or should Landlord leave any of
Tenant’s Personal Property on the Premises, without an agreement in writing
between Landlord and Tenant with respect thereto, the person or party remaining
in possession shall be deemed to be a tenant at sufferance, and during any such
holdover, the Rent payable under this Lease by such tenant at sufferance shall
be double the rate or rates in effect immediately prior to the expiration of the
Term or earlier termination of this Lease. In no event, however, shall such
holding over be deemed or construed to be or constitute a renewal or extension
of this Lease.
     17.3 Reserved.
ARTICLE XVIII.
LIABILITY OF LANDLORD; INDEMNIFICATION
     18.1 Liability of Landlord. Except as otherwise provided in this Lease,
Landlord shall not be liable to Tenant, its employees, agents, business
invitees, licensees, customers, clients, or guests for any damage, injury, loss,
compensation or claim, including, but not limited to, claims for the
interruption of or loss to Tenant’s business, based on, arising out of or
resulting from any cause whatsoever (except the negligence of Landlord, its
successors and assigns, and their respective directors, officers, employees and
agents), including, but not limited to: (i) repairs to any portion of the
Premises; (ii) interruption in Tenant’s use of the Premises; (iii) any accident
or damage resulting from the use or operation (by Landlord, Tenant or any other
person or persons) of any equipment within the Premises, including without
limitation, heating, cooling, electrical or plumbing equipment or apparatus;
(iv) the termination of this Lease by reason of the condemnation or destruction
of the Premises in accordance with the provisions of this Lease; (v) any fire,
robbery, theft, mysterious disappearance or other casualty; (vi) the actions of
any other person or persons; and (g) any leakage or seepage in or from any part
or portion of the Premises, whether from water, rain or other precipitation that
may leak into, or flow from, any part of the Premises, or from drains, pipes or
plumbing fixtures in the Improvements. Any storage or placement by the Tenant or
its employees of goods, property or personal effects in or about the Premises
shall be done at the sole risk of the Tenant.

27



--------------------------------------------------------------------------------



 



     18.2 Indemnification of Landlord. Subject to the limitations set forth in
Section 18.1 above, Tenant shall defend, indemnify and save and hold Landlord
harmless from and against any and all liabilities, obligations, losses, damages,
injunctions, suits, actions, fines, penalties, claims, demands, costs and
expenses of every kind or nature (except as may arise through the negligence or
misconduct of Landlord, its successors and assigns, and their respective
directors, officers, employees and agents) , including reasonable attorneys’
fees and court costs, incurred by Landlord, arising directly or indirectly from
or out of: (i) any failure by Tenant to perform any of the terms, provisions,
covenants or conditions of this Lease on Tenant’s part to be performed; (ii) any
accident, injury or damage which shall happen at, in or upon the Premises,
however occurring; (iii) any matter or thing growing out of the condition,
occupation, maintenance, alteration, repair, use or operation by any person of
the Premises, or any part thereof, or the operation of the business contemplated
by this Lease to be conducted thereon, thereat, therein, or therefrom; (iv) any
failure of Tenant to comply with any laws, ordinances, requirements, orders,
directions, rules or regulations of any governmental authority, including,
without limitation, the Accessibility Laws; or (v) any other act or omission of
Tenant, its employees, agents, invitees, customers, licensees or contractors.
Tenant’s indemnity obligations under this Article and elsewhere in this Lease
arising prior to the expiration or earlier termination of this Lease shall
survive any such expiration or termination, subject to the limitations in
Section 4.6(b) and subject to Tenant’s release from continuing liability under
Article XIV hereof (after an assignment to an assignee that meets the net worth
requirements set forth in the first paragraph of Article XIV hereof).
     18.3 Notice of Claim or Suit / Notice of Environmental Matters. Tenant
shall promptly notify Landlord of any claim, action, proceeding or suit
involving the Premises which is instituted or threatened against Tenant or
Landlord of which Tenant receives notice or of which Tenant acquires knowledge.
In the event Landlord is made a party to any action for damages or other relief
against which Tenant has indemnified Landlord, as aforesaid, Tenant shall defend
Landlord, pay all costs and shall provide effective counsel to Landlord in such
litigation or, at Landlord’s option, shall pay all reasonable attorneys’ fees
and costs incurred by Landlord in connection with its own defense or settlement
of said litigation.
     18.4 Limitation on Liability of Landlord. In the event Tenant is awarded a
money judgment against Landlord, Tenant’s sole recourse for satisfaction of such
judgment shall be limited to execution against the Premises. In no event shall
any officer, director, employee or shareholder of Landlord be personally liable
for the obligations of Landlord hereunder. Nothing in this section shall limit
Landlord’s liability for or Tenant’s ability to recover against Landlord for,
any tort committed by Landlord or Landlord’s agents against Tenant or any other
person on, in or about the Premises, including the negligent acts of Landlord or
Landlord’s agents while inspecting the Premises pursuant to any of the terms or
provisions of this Lease.
ARTICLE XIX.
DEFAULT
     19.1 Events of Default. Each of the following events shall be an event of
default hereunder by Tenant and shall constitute a breach of this Lease
(individually an “Event of Default”):

28



--------------------------------------------------------------------------------



 



          (a) If Tenant shall fail to pay, when due, any Rent, or portion
thereof, or any other sum due to Landlord from Tenant hereunder, and such
failure shall continue for a period of ten (10) days after notice from Landlord;
provided, however, after Tenant’s first failure to pay in any calendar year
during the Term, the cure period shall be five (5) days instead of ten
(10) days.
          (b) If Tenant shall violate or fail to comply with or perform any
other term, provision, covenant, agreement or condition to be performed or
observed by Tenant under this Lease, and such violation or failure shall
continue for a period of thirty (30) days after written notice thereof from
Landlord; provided, however, Tenant shall have more than thirty (30) days to
cure the non-monetary default as is necessary provided Tenant commences to cure
said default within thirty (30) days of receipt of Landlord’s notice, Tenant
diligently pursues said cure to completion, and Tenant completes said cure
within one hundred and eighty (180) days of receipt of Landlord’s notice, or
longer if Tenant is diligently pursuing remediation of a Material Release in, on
or under the Premises in compliance with the applicable governmental authority.
          (c) If, at any time during the Term of this Lease, Tenant shall file
in any court, pursuant to any statute of either the United States or of any
State, a petition in bankruptcy or insolvency, or for reorganization or
arrangement, or for the appointment of a receiver or trustee of all or any
portion of Tenant’s property, including, without limitation, its leasehold
interest in the Premises, or if Tenant shall make an assignment for the benefit
of its creditors or petitions for or enters into an arrangement with its
creditors.
          (d) If, at any time during the Term of this Lease, there shall be
filed against Tenant in any courts pursuant to any statute of the United States
or of any State, a petition in bankruptcy or insolvency, or for reorganization,
or for the appointment of a receiver or trustee of all or a portion of Tenant’s
property, including, without limitation, its leasehold interest in the Premises,
and any such proceeding against Tenant shall not be dismissed within sixty
(60) days following the commencement thereof.
          (e) If Tenant’s leasehold interest in the Premises or property therein
shall be seized under any levy, execution, attachment or other process of court
where the same shall not be vacated or stayed on appeal or otherwise within
sixty (60) days thereafter, or if Tenant’s leasehold interest in the Premises is
sold by judicial sale and such sale is not vacated, set aside or stayed on
appeal or otherwise within ninety (90) days thereafter.
          (f) «Cross_1»«Cross_2»«Cross_3»«Cross_4»«Cross_5»
          (g) If Tenant commits an anticipatory breach of this Lease, as defined
herein. As used herein, “Anticipatory Breach” shall mean either (i) Tenant’s
repudiation of the Lease in writing, or (ii) Tenant’s failure to pay Rent or
other amounts due under this Lease as and when they are due and payable, after
any applicable notice period as set forth in this Section 19.1.
     19.2 Remedies on Default. If any of the Events of Default hereinabove
specified shall occur, Landlord, at any time thereafter, shall have and may
exercise any of the following rights and remedies:

29



--------------------------------------------------------------------------------



 



          (a) Landlord may, pursuant to written notice thereof to Tenant,
terminate this Lease and, peaceably or pursuant to appropriate legal
proceedings, re-enter, retake and resume possession of the Premises for
Landlord’s own account and, for Tenant’s breach of and default under this Lease,
recover promptly from Tenant any and all rents and other sums and damages due or
in existence at the time of such termination, including, without limitation,
(i) all Rent and other sums, charges, payments, costs and expenses agreed and/or
required to be paid by Tenant to Landlord hereunder, (ii) all costs and expenses
of Landlord in connection with the recovery of possession of the Premises,
including reasonable attorneys’ fees and court costs, and (iii) all costs and
expenses of Landlord in connection with any reletting or attempted reletting of
the Premises or any part or parts thereof, including, without limitation,
brokerage fees, attorneys’ fees and the cost of any alterations or repairs which
may be reasonably required to so relet the Premises, or any part or parts
thereof.
          (b) Landlord may, pursuant to any prior notice required by law, and
without terminating this Lease, peaceably or pursuant to appropriate legal
proceedings, re-enter, retake and resume possession of the Premises for the
account of Tenant, make such alterations of and repairs to the Premises as may
be reasonably necessary in order to relet the same or any part or parts thereof
and relet or attempt to relet the Premises or any part or parts thereof for such
term or terms (which may be for a term or terms extending beyond the Term of
this Lease), at such rents and upon such other terms and provisions as Landlord,
in its sole, but reasonable, discretion, may deem advisable. If Landlord relets
or attempts to relet the Premises, Landlord shall at its sole discretion
determine the terms and provisions of any new lease or sublease and whether or
not a particular proposed new tenant or sublessee is acceptable to Landlord.
Upon any such reletting, all rents received by the Landlord from such reletting
shall be applied, (a) first, to the payment of all costs and expenses of
recovering possession of the Premises, (b) second, to the payment of any costs
and expenses of such reletting, including brokerage fees, attorneys’ fees and
the cost of any alterations and repairs reasonably required for such reletting;
(c) third, to the payment of any indebtedness, other than Rent, due hereunder
from Tenant to the Landlord, (d) fourth, to the payment of all Rent and other
sums due and unpaid hereunder, and (e) fifth, the residue, if any, shall be held
by the Landlord and applied in payment of future Rents as the same may become
due and payable hereunder. If the rents received from such reletting during any
period shall be less than that required to be paid during that period by the
Tenant hereunder, Tenant shall promptly pay any such deficiency to the Landlord
and failing the prompt payment thereof by Tenant to Landlord, Landlord shall
immediately be entitled to institute legal proceedings for the recovery and
collection of the same. Such deficiency shall be calculated and paid at the time
each payment of rent shall otherwise become due under this Lease, or, at the
option of Landlord, at the end of the Term of this Lease. Landlord shall, in
addition, be immediately entitled to sue for and otherwise recover from Tenant
any other damages occasioned by or resulting from an Event of Default under this
Lease other than a default in the payment of rent. No such re-entry, retaking or
resumption of possession of the Premises by the Landlord for the account of
Tenant shall be construed as an election on the part of Landlord to terminate
this Lease unless a written notice of such intention shall be given to the
Tenant or unless the termination of this Lease be decreed by a court of
competent jurisdiction. Notwithstanding any such re-entry and reletting or
attempted reletting of the Premises or any part or parts thereof for the account
of Tenant without termination, Landlord may at any time thereafter, upon written
notice to Tenant, elect to terminate this Lease or pursue any other remedy
available to Landlord for Tenant’s previous breach of or default under this
Lease.

30



--------------------------------------------------------------------------------



 



Landlord, in the exercise of its reasonable business judgment, shall minimize or
mitigate Landlord’s damages as a result of the Event of Default of Tenant under
this Lease.
          (c) Landlord may, (i) without re-entering, retaking or resuming
possession of the Premises, sue for all Rent and all other sums, charges,
payments, costs and expenses due from Tenant to Landlord hereunder as they
become due under this Lease, taking into account that Tenant’s right and option
to pay the Rent hereunder on a monthly basis in any particular Lease Year is
conditioned upon the absence of a default on Tenant’s part in the performance of
its obligations under this Lease, or (ii) at Landlord’s option, dispossess
Tenant and to the fullest extent permitted by law, collect the difference
between the total of all Rent provided for in this Lease for the remainder of
the Term and the reasonable rental value for the Premises for such period, such
difference discounted to the present value.
     In addition to the remedies hereinabove specified and enumerated, Landlord
shall have and may exercise the right to invoke any other remedies allowed at
law or in equity as if the remedies of re-entry, unlawful detainer proceedings
and other remedies were not herein provided. Accordingly, the mention in this
Lease of any particular remedy shall not preclude Landlord from having or
exercising any other remedy at law or in equity. Nothing herein contained shall
be construed as precluding the Landlord from having or exercising such lawful
remedies as may be and become necessary in order to preserve the Landlord’s
right or the interest of the Landlord in the Premises and in this Lease, even
before the expiration of any notice periods provided for in this Lease, if under
the particular circumstances then existing the allowance of such notice periods
will prejudice or will endanger the rights and estate of the Landlord in this
Lease and in the Premises; provided, however, that nothing herein shall entitle
Landlord to receive more than Landlord is otherwise entitled to receive under
this Lease.
     19.3 Landlord May Cure Tenant Defaults. If an Event of Default shall occur,
other than the payment of Rent, Landlord may, after notice to Tenant and a
reasonable time to perform after such notice (or without notice if, in
Landlord’s reasonable opinion, an emergency exists) perform the same for the
account and at the expense of Tenant. If, at any time and by reason of such
default, Landlord is compelled to pay, or elects to pay, any sum of money or do
any act which will require the payment of any sum of money, or is compelled to
incur any expense in the enforcement of its rights hereunder or otherwise, such
sum or sums, together with interest thereon at the highest rate allowed under
the laws of the State of Texas, shall be deemed Additional Rent hereunder and
shall be repaid to Landlord by Tenant promptly when billed therefor, and
Landlord shall have all the same rights and remedies in respect thereof as
Landlord has in respect of the rents herein reserved.
     19.4 Waiver of Landlord’s Lien. Landlord hereby expressly waives all liens,
constitutional, statutory or otherwise, which it may have with regard to
Tenant’s personal property, trade fixtures, furniture, equipment, stock, goods,
merchandise, inventory, and other property placed on the Premises during the
term of this Lease.
     19.5 Rights Cumulative. The rights and remedies provided and available to
Landlord in this Lease are distinct, separate and cumulative remedies, and no
one of them, whether or not exercised by Landlord, shall be deemed to be in
exclusion of any other.

31



--------------------------------------------------------------------------------



 



ARTICLE XX.
NOTICES
     Any notice required or permitted to be given under this Lease shall be
deemed given if delivered personally or sent by (a) United States registered or
certified mail, postage prepaid, return receipt requested, or (b) overnight
courier service, and addressed as follows:

         
 
  If to Landlord:   «BuyerLandlord»
 
      «Buyer_Address»
 
      «Buyer_City», «Buyer_State» «Buyer_Zip»
 
      Attention: «Attn»
 
       
 
  With copy to:   NNN Acquisitions, Inc.
 
      450 South Orange Avenue, Suite 900
 
      Orlando, Florida 32801
 
      Attention: General Counsel
 
       
 
  If to Tenant:   Mr. Sam L. Susser
 
      4433 Baldwin
 
      Corpus Christi, Texas 78408
 
       
 
  With a copy to:   Legal Department
 
      SSP Partners
 
      P.O. Box 9036
 
      Corpus Christi, Texas 78469

or such other address as may be designated by either party by written notice to
the other. Except as otherwise provided in this Lease, every notice, demand,
request or other communication hereunder shall be deemed to have been given or
served upon actual receipt thereof. Accordingly, a notice shall not be effective
until actually received. Notwithstanding the foregoing, any notice mailed to the
last designated address of any person or party to which a notice may be or is
required to be delivered pursuant to this Lease shall not be deemed ineffective
if actual delivery cannot be made due to a change of address of the person or
party to which the notice is directed or the failure or refusal of such person
or party to accept delivery of the notice.
ARTICLE XXI.
MISCELLANEOUS
     21.1 “Triple Net” Lease. Landlord and Tenant acknowledge and agree that
both parties intend that this Lease shall be and constitute what is generally
referred to in the real estate industry as a “triple net” or “absolute net”
lease, such that Tenant shall be obligated hereunder to pay all costs and
expenses incurred with respect to, and associated with, the Premises and the
business operated thereon and therein, including, without limitation, all taxes
and assessments, utility charges, insurance costs, maintenance costs and repair,
replacement and restoration expenses (all as more particularly herein provided)
together with any and all other assessments, charges, costs and expenses of any
kind or nature whatsoever related to, or associated with, the

32



--------------------------------------------------------------------------------



 



Premises and the business operated thereon and therein; provided, however, that
Landlord shall nonetheless be obligated to pay any debt service on any mortgage
encumbering Landlord’s fee simple interest in the Premises, and Landlord’s
personal income taxes with respect to the rents received by Landlord under this
Lease. Except as expressly provided in this Lease, Landlord shall bear no cost
or expense of any type or nature with respect to, or associated with, the
Premises.
     21.2 Estoppel Certificates. At any time and from time to time, Landlord and
Tenant shall, at no cost to the non-requesting party, promptly and in no event
later than twenty (20) days after a request from either Tenant (or any Leasehold
Mortgagee), or Landlord, execute, acknowledge and deliver to the requesting
party or any present or proposed mortgagee of the leasehold estate or the fee
estate, or any proposed assignee, a certificate in the form set forth on
Exhibit B, certifying: (i) that the Lease is in full force and effect and has
not been modified (or if modified, setting forth all modifications), or if the
Lease is not in full force and effect, the certificate shall so specify the
reasons therefore; (ii) the commencement and expiration dates of the Lease Term;
(iii) the date to which the rentals have been paid under the Lease and the
amount thereof then payable; (iv) whether there are then any existing known
defaults by Tenant (or Landlord) in the performance of its obligations under
this Lease, and, if there are any such known defaults, specifying the nature and
extent thereof; (v) that no notice has been received by Landlord (or Tenant) of
any default under this Lease which has not been cured, except as to defaults
specified in the certificate; (vi) the capacity of the person executing such
certificate, and that such person is duly authorized to execute the same on
behalf of Landlord; (vii) an agreement to provide notice of default to any
mortgagee of the leasehold estate (or fee estate) and the same opportunity
provided herein (within the same time period) to Landlord or Tenant to cure said
default; (viii) the number of options remaining in the term, if any; and
(ix) any other information reasonably requested by Tenant or Landlord or its
present or proposed assignee or mortgagee. If Landlord or Tenant shall fail or
refuse to sign an estoppel certificate in accordance with the provisions of this
Section within the time period set forth above following a request by the other
party to this Lease, the party failing to respond irrevocably constitutes and
appoints the other party as its attorney-in-fact for the sole purpose of
executing and delivering the certificate to any such third party.
     21.3 Brokerage. Landlord and Tenant hereby represent and warrant to each
other that they have not engaged, employed or utilized the services of any
business or real estate brokers, salesmen, agents or finders in the initiation,
negotiation or consummation of the business and real estate transaction
reflected in this Lease. On the basis of such representation and warranty, each
party shall and hereby agrees to indemnify and save and hold the other party
harmless from and against the payment of any commissions or fees to or claims
for commissions or fees by any real estate or business broker, salesman, agent
or finder resulting from or arising out of any actions taken or agreements made
by them with respect to the business and real estate transaction reflected in
this Lease.
     21.4 No Partnership or Joint Venture. Landlord shall not, by virtue of this
Lease, in any way or for any purpose, be deemed to be a partner of Tenant in the
conduct of Tenant’s business upon, within or from the Premises or otherwise, or
a joint venturer or a member of a joint enterprise with Tenant.

33



--------------------------------------------------------------------------------



 



     21.5 Entire Agreement. This Lease contains the entire agreement between the
parties and, except as otherwise provided herein, can only be changed, modified,
amended or terminated by an instrument in writing executed by the parties. It is
mutually acknowledged and agreed by Landlord and Tenant that there are no verbal
agreements, representations, warranties or other understandings affecting the
same; and that Tenant hereby waives, as a material part of the consideration
hereof, all claims against Landlord for rescission, damages or any other form of
relief by reason of any alleged covenant, warranty, representation, agreement or
understanding not contained in this Lease. This Lease shall not be changed,
amended or modified except by a written instrument executed by Landlord and
Tenant.
     21.6 Waiver. No release, discharge or waiver of any provision hereof shall
be enforceable against or binding upon Landlord or Tenant unless in writing and
executed by Landlord or Tenant, as the case may be. Neither the failure of
Landlord or Tenant to insist upon a strict performance of any of the terms,
provisions, covenants, agreements and conditions hereof, nor the acceptance of
any Rent by Landlord with knowledge of a breach of this Lease by Tenant in the
performance of its obligations hereunder, shall be deemed a waiver of any rights
or remedies that Landlord or Tenant may have or a waiver of any subsequent
breach or default in any of such terms, provisions, covenants, agreements and
conditions.
     21.7 Time. Time is of the essence in every particular of this Lease,
including, without limitation, obligations for the payment of money.
     21.8 Costs and Attorneys’ Fees. If either party shall bring an action to
recover any sum due hereunder, or for any breach hereunder, and shall obtain a
judgment or decree in its favor, the court may award to such prevailing party
its reasonable costs and reasonable attorneys’ fees, specifically including
reasonable attorneys’ fees incurred in connection with any appeals (whether or
not taxable as such by law). Landlord shall also be entitled to recover its
reasonable attorneys’ fees and costs incurred in any bankruptcy action filed by
or against Tenant, including, without limitation, those incurred in seeking
relief from the automatic stay, in dealing with the assumption or rejection of
this Lease, in any adversary proceeding, and in the preparation and filing of
any proof of claim.
     21.9 Financial Data. Tenant shall deliver to Landlord those documents in
the time frames provided in Schedule 1.
     21.10 Captions and Headings. The captions and headings in this Lease have
been inserted herein only as a matter of convenience and for reference and in no
way define, limit or describe the scope or intent of, or otherwise affect, the
provisions of this Lease.
     21.11 Severability. If any provision of this Lease shall be deemed to be
invalid, it shall be considered deleted therefrom and shall not invalidate the
remaining provisions of this Lease.
     21.12 Successors and Assigns. The agreements, terms, provisions, covenants
and conditions contained in this Lease shall be binding upon and inure to the
benefit of Landlord and Tenant and, to the extent permitted herein, their
respective successors and assigns.
     21.13 Applicable Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State in which the Premises is located.

34



--------------------------------------------------------------------------------



 



     21.14 Recordation of Memorandum of Lease. At either party’s option, a short
form memorandum of this Lease, in the form attached hereto as Exhibit C shall be
recorded or filed among the appropriate land records of the County in which the
Premises is located, and Tenant shall pay the recording costs associated
therewith. In the event of a discrepancy between the provisions of this Lease
and such short form memorandum thereof, the provisions of this Lease shall
prevail.
     21.15 Waiver of Jury Trial. TENANT AND LANDLORD HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER OF THEM OR THEIR HEIRS,
PERSONAL REPRESENTATIVES, SUCCESSORS OR ASSIGNS MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE
OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT TO LANDLORD’S
ACCEPTING THIS LEASE.
     21.16 Counterparts. This Lease may be executed in counterparts by the
parties hereto and each shall be considered an original, but all such
counterparts shall be construed together and constitute one Lease between the
parties hereto.
     21.17 Not a Security Arrangement. The parties hereto agree and acknowledge
that this transaction is not intended as a security arrangement or financing
secured by real property, but shall be construed for all purposes as a true
operating lease.
     21.18 Maintenance Records and Contracts. Tenant shall keep and maintain at
all times complete and accurate books and records regarding the maintenance and
repair of the Premises, and upon the request of Landlord not to be made more
than once in any calendar year, Tenant shall furnish to Landlord within thirty
(30) days of such request, copies of all maintenance and repair records for the
Premises in Tenant’s possession for that year, including any maintenance or
service contracts.
     21.19 Tenant’s Personal Property. During the term of this Lease Tenant may,
at Tenant’s expense, place or install such furniture, trade fixtures, equipment,
machinery, furnishings, face plates of signage and other articles of movable
personal property (collectively, “Tenant’s Personal Property”) on the Premises
as may be needed for the conduct of Tenant’s business. It is expressly
understood that the term Tenant’s Personal Property as used herein shall in no
event extend to leasehold improvements, fixtures or similar “vanilla shell”
items such as light fixtures, HVAC equipment, or other fixtures and equipment,
including any canopies, permanently affixed to the Premises.
     21.20 Landlord’s Cooperation. Landlord agrees, upon Tenant’s request, but
at no cost or expense to Landlord, to provide such information as is reasonably
necessary to assist Tenant in procuring any permits or licenses necessary to
operate the Premises as a convenience store with gas facilities or any other
permitted use hereunder.
     21.21 Reserved.

35



--------------------------------------------------------------------------------



 



     21.22 Guaranty. The obligations of Tenant under this Lease are guarantied
by Susser Holdings, L.L.C., a Delaware limited liability company (the
“Guarantor”), pursuant to that certain Guaranty between Landlord and Guarantor
of even date herewith. A release of Tenant upon an assignment of this Lease to
an entity that meets the net worth requirements set forth in Article XIV of this
Lease or a release of Tenant upon the written agreement of Landlord and Tenant,
shall also operate as a release of Guarantor.
[The remainder of this page is intentionally left blank]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed on or as of the day and year first above written.

                          Signed, sealed and delivered       «BuyerLandlord»,
«Corp_Info»     in the presence of:                    
 
                                    «Buyer_Sig_Block»                
«Buyer_corp_info»                 «sole_member»    
 
                       
 
              By:                               Name:               Name:
«Buyer_Name»    
 
 
 
                                    Its: «Buyer_Title»    
 
                                              Name:           (CORPORATE SEAL)  
 
 
 
 
                   
 
                                    “LANDLORD”    

 